U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
U.S. DEPARTMENT OF EDUCATION

POLICY STATEMENT ON
INCLUSION OF CHILDREN WITH DISABILITIES IN
EARLY CHILDHOOD PROGRAMS
September 14, 2015
PURPOSE
The purpose of this policy statement is to set a vision and provide recommendations to States, local
educational agencies (LEAs), schools, and public and private early childhood programs, from the U.S.
Departments of Education (ED) and Health and Human Services (HHS) (the Departments), for increasing
the inclusion of infants, toddlers, and preschool children with disabilities in high-quality early childhood
programs.i
It is the Departments’ position that all young children with disabilities should have access to inclusive
high-quality early childhood programs, where they are provided with individualized and appropriate
support in meeting high expectations. This joint ED and HHS policy statement aims to advance this
position by:


Setting an expectation for high-quality inclusion in early childhood programs;



Increasing public understanding of the science that supports meaningful inclusion of children
with disabilities, from the earliest ages, in early childhood programs;



Highlighting the legal foundations supporting inclusion in high-quality early childhood programs;



Providing recommendations to States, LEAs, schools, and early childhood programs for
increasing inclusive early learning opportunities for all children; and



Identifying free resources for States, programs, early childhood personnelii, and families to
support high-quality individualized programming and inclusion of children with disabilities in
early childhood programs.

Though this policy statement focuses on including young children with disabilities in early childhood
programs, it is our shared vision that all people be meaningfully included in all facets of society
throughout the life course. This begins in early childhood programs and continues into schools, places of
employment, and the broader community. Inclusion in early childhood programs can set a trajectory for

i

Early childhood programs refer to those that provide early care and education to children birth through age five,
where the majority of children in the program are typically developing. These include, but are not limited to, private
or publicly funded center or family-based child care, home visiting, Early Head Start, Head Start, private preschool,
and public school and community-based pre-kindergarten programs, including those in charter schools.
ii
Early childhood personnel refer to professionals who provide early care and education services to children birth
through age five, including public or private preschool teachers, home and center-based child care providers, Head
Start and Early Head Start teachers, home visitors, early interventionists, early childhood special educators, and
related services personnel.

1

inclusion across the life course, making it critical that we include individuals with disabilities in all facets
of society from birth.
OVERVIEW
This year our country proudly celebrates the 25th anniversary of the Americans with Disabilities Act, the
40th anniversary of the Individuals with Disabilities Education Act (IDEA), and the 50th anniversary of
Head Start. All three efforts have been transformative in ensuring equal opportunity for all Americans.
While tremendous progress has been made, the anniversaries of these laws are cause for reflection on the
work that lies ahead.
Children with disabilities and their families continue to face significant barriers to accessing inclusive
high-quality early childhood programs and too many preschool children with disabilities are only offered
the option of receiving special education services in settings separate from their peers without
disabilities1. This lag in inclusive opportunities is troubling for many reasons. First, equal opportunity is
one of America’s most cherished ideals. Being meaningfully included as a member of society is the first
step to equal opportunity and is every person’s right – a right supported by our laws. Second, research
indicates that early childhood inclusion is beneficial to children with and without disabilities.2 Third,
preliminary research shows that operating inclusive early childhood programs is not necessarily more
expensive than operating separate early childhood programs for children with disabilities.3 Finally,
meaningful inclusion can support children with disabilities in reaching their full potential resulting in
broad societal benefits, including higher productivity in adulthood and fewer resources spent on
interventions and public assistance later in life.4
It is well documented that the beginning years of all children’s lives are critical for building the early
foundations of learning and wellness needed for success in school and later in life. During these years,
children’s brains develop rapidly, influenced by the experiences they share with their families, teachers,
peers, and in their communities. Like all children, it is critical for children with disabilities to be exposed
to a variety of rich experiences where they can learn in the context of play and everyday interactions and
engage with their peers with and without disabilities. In partnership with families, high-quality early
childhood programs can facilitate the experiences that foster learning for all children.
States and communities have made progress in expanding early learning opportunities for young children,
with 40 States and the District of Columbia now offering some form of State-funded public prekindergarten programs5 and a growing number of States are increasing access to infant-toddler early
childhood programs. Aligning with the movement of States, the Federal government has several efforts to
increase access to and the quality of early childhood programs through the Race to the Top-Early
Learning Challenge, Preschool Development Grants, expansion of Head Start and Early Head Start, and
the Early Head Start-Child Care Partnerships, among others. Despite these expansions in the availability
of early childhood programs, there has not yet been a proportionate expansion of inclusive early learning
opportunities for young children with disabilities. It is critical when expanding the availability of highquality early childhood programs to ensure that children with disabilities are included in these
opportunities, so they too reap the benefits of high-quality early learning experiences. Systems should be
built and expanded to support the learning and development of all children. This means that a “highquality” early childhood program should be one that is inclusive of children with disabilities and their
families, ensuring that policies, funding, and practices enable their full participation and success.
Given the important nationwide focus on early learning, the time is right to strengthen our efforts to
address barriers to inclusion of children with disabilities in early childhood programs. All early childhood
programs and services, including public and private preschool, center and family-based child care, Early

2

Head Start and Head Start, and the IDEA, in partnership with families and communities, play an
important role in building a nationwide culture of inclusion of children with disabilities.
THE FOUNDATION FOR INCLUSION IN EARLY CHILDHOOD PROGRAMS
Policy makers have partnered with families, advocates, practitioners, and researchers for decades to
expand access to inclusive early childhood programs for children with disabilities, reinforced by a strong
legal foundation. In the findings to the IDEA, Congress states, “Almost 30 years of research and
experience has demonstrated that the education of children with disabilities can be made more effective
by … having high expectations for such children and ensuring their access to the general education
curriculum in the regular classroom program, to the maximum extent possible in order to …meet
developmental goals and, to the maximum extent possible, the challenging expectations that have been
established for all children…”. This principle is equally applicable to the participation of young children
with disabilities in inclusive early childhood programs. Undoubtedly, there is more work to be done to
expand children’s access to meaningful inclusive early learning opportunities. Further progress will
require a shared responsibility and a nationwide commitment to prioritize access to high-quality early
childhood programs for children with disabilities in policies, budgets, and practices; to work together to
reshape attitudes and beliefs about inclusion and to raise expectations for what children with disabilities
can achieve; and to create a comprehensive system that meets the individualized learning and
developmental needs of all children. The following sections set a basic foundation for inclusion that can
inform the implementation of the State, LEA, school, and program level recommendations offered in
subsequent sections.
Inclusion in Early Childhood Programs
Inclusion in early childhood programs refers to including children with disabilities in early childhood
programs, together with their peers without disabilities; holding high expectations and intentionally
promoting participation in all learning and social activities, facilitated by individualized accommodations;
and using evidence-based services and supports to foster their development (cognitive, language,
communication, physical, behavioral, and social-emotional) , friendships with peers, and sense of
belonging. This applies to all young children with disabilities, from those with the mildest disabilities, to
those with the most significant disabilities.
The vision for inclusion in early childhood programs and recommendations provided in the policy
statement build on the principles and definition set forth in the joint position statement from the National
Association for the Education of Young Children (NAEYC) and the Council for Exceptional Children’s
Division for Early Childhood (DEC).6 While NAEYC and DEC’s position statement focuses on the
inclusion of young children in society more broadly, the purpose of this policy statement is to focus on
the inclusion of children with disabilities in general early childhood programs.
The Scientific Base for the Benefits of Inclusion
Research supports the benefits of inclusion for young children with and without disabilities. Studies have
shown that individualized evidence-based strategies for children with disabilities can be implemented
successfully in inclusive early childhood programs.7,8 Children with disabilities, including those with the
most significant disabilities and the highest needs, can make significant developmental and learning
progress in inclusive settings.9,10,11 Some studies have shown that children with disabilities in inclusive
settings experienced greater cognitive and communication development than children with disabilities
who were in separate settings, with this being particularly apparent among children with more significant
disabilities.12,13 Further, children with disabilities tend to have similar levels of engagement as their

3

typically developing peers,14,15 and are more likely to practice newly acquired skills in inclusive settings
as compared to separate settings.16 Likewise, research suggests that children’s growth and learning are
related to their peers’ skills and the effects are most pronounced for children with disabilities.17 Highquality inclusion that begins early and continues into school likely produces the strongest outcomes.
Studies have shown that children with disabilities who spend more time in general education classes tend
to be absent fewer days from school and have higher test scores in reading and math than those who
spend less time in general education classes,18, 19 and spending more time in general education classes was
related to a higher probability of employment and higher earnings.20
In addition to making learning and achievement gains, children with disabilities in inclusive early
childhood programs also demonstrate stronger social-emotional skills than their peers in separate
settings.21 These social benefits are robust and can continue into elementary school and beyond.22 Studies
have found that children with disabilities in inclusive classrooms demonstrated more social interactions
with peers with and without disabilities, had larger networks of friends, and were more socially competent
compared to children in separate settings.23,24,25, 26, 27 Importantly, while studies indicate that inclusive
services produce benefits for children with disabilities, these desired outcomes are achieved only when
young children with disabilities are included several days per week in social and learning opportunities
with typically developing peers,28 and specialized instructional strategies are used to meet children’s
individual needs.29 Systems supports such as resources for professional development, ongoing coaching
and collaboration, and time for communication and planning are critical to ensure that programs and
personnel can adequately meet the needs of individual children.30,31 Additionally, the developmental
benefits of early childhood inclusion can be lost if children are placed in separate settings in preschool,
kindergarten, and elementary school. 32 Inclusion in early childhood settings followed by inclusion in
elementary school can sustain these developmental gains.
Children without disabilities can also benefit from inclusive early childhood programs. Studies indicate
that typically developing children can show positive developmental, social, and attitudinal outcomes from
inclusive experiences. They are capable of demonstrating greater compassion and empathy and can have a
more positive perception of children with disabilities when peer interactions are adequately supported by
classroom teachers.33,34 They can also develop a better understanding of diversity and disability as
concepts.35,36 When programs and teachers have an advanced understanding and capacity for
individualizing learning and can provide appropriate developmental supports for each child, all children
can benefit, because all children learn best with individualized supports. Children without disabilities in
high-quality inclusive early childhood settings also benefit from developmental specialists who can
identify and address delays in development that might otherwise not be identified.
The Legal Foundation for Inclusion
The right to access inclusive early childhood programs is supported by a robust legal foundation. The
IDEA supports equal educational opportunities for eligible children with disabilities birth through 21. Part
C of the IDEA requires that appropriate early intervention services are made available to alliii eligible
infants and toddlers with disabilities in natural environments, including the home, and community settings
in which children without disabilities participate, to the maximum extent appropriate, factoring in each
child’s routines, needs, and outcomes. Similarly, under Part B of the IDEA, special education and related
services are to be made available to all children with disabilities ages three through 21, to the maximum

iii

Under Parts B and C of the IDEA, “all” means all eligible infants, toddlers, and children with disabilities in the
State and includes those who are English learners, immigrants (regardless of their immigration status), homeless,
and in foster care as well as those who reside on Indian reservations.

4

extent appropriate, in the least restrictive environment (LRE) factoring in an individual child’s unique
strengths and needs. LRE further requires a continuum of placement options be available to best meet the
diverse needs of children with disabilities, and presumes that the first placement option considered for
each child with a disability is the regular classroom the child would attend if he or she did not have a
disability. Thus, before a child with a disability can be placed outside of the regular educational
environment, the full range of supplementary aids and services that could be provided to facilitate the
child’s placement in the regular classroom setting must be considered. Each LEA must ensure that a free
appropriate public education (FAPE) is provided in the LRE to every child with a disability in its
jurisdiction regardless of whether the LEA operates public general early childhood programs. This could
include providing special education and related services in public or private general early childhood or
preschool programs, Head Start and Early Head Start programs, and community-based child care
programs.
In addition, the Americans with Disabilities Act (ADA) and Section 504 of the Rehabilitation Act of 1973
(Section 504) prohibit discrimination on the basis of disability. Title II of the ADA prohibits
discrimination by public entities, regardless of receipt of Federal funds, and protects children with
disabilities from unlawful discrimination in early childhood programs, activities and services operated by
state or local governments, including public school districts. Title II provides that no qualified individual
with a disability shall, by reason of such disability, be excluded from participation in or be denied the
benefits of such services, programs or activities of a public entity, or be subjected to discrimination by
such entity. Title II applies to the services, programs, and activities of all state and local governments
throughout the United States, including their early childhood programs. Title II further requires public
entities to provide services in the most integrated setting appropriate to the needs of individuals with
disabilities. Integrated settings are those that provide individuals with disabilities opportunities to live,
work, and receive services in the greater community, like individuals without disabilities. In addition,
Title III of the ADA prohibits discrimination in places of public accommodation, such as private schools,
private child care programs, or private preschools; regardless of whether an entity receives federal
funds. Section 504 prohibits discrimination by public or private entities that receive federal financial
assistance (FFA). Section 504 provides that no qualified individual with a disability shall, by reason of
such disability, be excluded from participation in or be denied the benefits of the services, programs or
activities of any entity that receives FFA, or be subjected to discrimination by such entity. FFA includes
grants, loans, and reimbursements from Federal agencies, including assistance provided to early
childhood programs. HHS and ED’s Section 504 regulations require recipients such as schools to provide
equal educational opportunities for children with disabilities in the most integrated setting appropriate to
the child’s needs.
Additionally, the Head Start Act and the Child Care and Development Block Grant Act (CCDBG) also
have specific provisions and requirements that support high-quality inclusive opportunities for children
with disabilities. By statute, Head Start and Early Head Start programs must make at least 10 percent of
their enrollment opportunities available to children with disabilities. The CCDBG Act requires States to
develop strategies for increasing the supply and quality of child care services for children with
disabilities. See Appendix 1 for more information on the legal foundation for early childhood inclusion,
including frequently asked questions addressed by the Department of Justice on the ADA and child care.
CHALLENGES TO INCLUSION IN EARLY CHILDHOOD PROGRAMS
Families and experts have identified several challenges to inclusion in early childhood programs. Families
of infants and toddlers with disabilities report that they have difficulty finding and keeping child care,
which can cause stress and negatively impact their employment.37 While infants and toddlers with
disabilities served under the IDEA typically receive early intervention services in natural environments,
including home and community settings, families report a lack of coordination between early

5

intervention, preschool special education, and child care services and difficult transitions between Part C
and Part B, section 619 of the IDEA.38
Preschool children with disabilities have difficulty accessing early childhood special education services in
inclusive settings. In 2013, more than half (54.3 percent) of preschool children with disabilities received
early childhood special education services in settings separate from their peers without disabilities.iv,39
Data trends over the past three decades indicate that the percentage of preschool children with disabilities
who receive early childhood special education services in general early childhood programs has remained
largely unchanged.40 In many cases, children are not provided early childhood special education services
in settings with their peers without disabilities. Many children are referred to separate settings, such as
special education preschool classrooms, as a first resort. This may be especially true for children with
more significant disabilities, despite evidence that inclusion is beneficial to children across ability levels.
The following challenges are frequently cited as barriers to inclusion in early childhood programs:
Attitudes and Beliefs: The most frequently reported barrier to early childhood inclusion that has remained
largely unchanged over the past several decades are attitudes and beliefs.41 In many cases, false beliefs
and negative attitudes about inclusion may be influenced by misinformation of the feasibility of inclusion,
fear of the unfamiliar, resistance to changing existing practices, stereotyping of children with disabilities,
a worry that children with disabilities will divert attention and resources from their peers without
disabilities, and lack of awareness of the benefits for all children, including those without disabilities and
those with the most significant disabilities. Any effort to expand access to inclusive early childhood
programs for children with disabilities needs to be accompanied by a strong focus on shifting attitudes
and beliefs.
IDEA Interpretation and Perceived Barriers: There may be tensions between the IDEA’s requirement
that services are identified on an individualized basis and IDEA’s natural environments and LRE
requirements regarding the service setting. For example, some jurisdictions may interpret IDEA’s Part C
natural environments provision as only allowing early intervention services to be provided in eligible
children’s homes, and not fully consider the child’s outcomes and how those outcomes may be met in
alternative settings such as inclusive early childhood programs or other community settings where
typically developing children are included. Other jurisdictions may interpret IDEA’s free appropriate
public education (FAPE) and LRE requirements as only allowing IDEA preschool special education and
related services to be delivered in preschool programs operated in a public school building as opposed to
non-public school settings, such as child care and Head Start where services can be delivered. In fact, a
mixed delivery system of public and private high quality early childhood programs could be important to
increasing the availability of inclusive opportunities for children with disabilities.
Lack of Staffing, Training, and Expertise of the Early Childhood Workforce: There is large variability
in the training, education, and expertise of the early childhood workforce. Providers may lack basic
knowledge and competencies in child development, early childhood pedagogy, individualizing
instruction, managing challenging behavior, promoting social-emotional development, and scaffolding
learning across activities and between peers. This affects all children, including those with disabilities,
and may present a challenge to providing high-quality inclusive early learning experiences.

iv

Separate settings refer to attending a general early childhood program but receiving services in another location,
residential facility, separate class separate school, and service provider location. (FILE C089 – Children with
Disabilities (IDEA) Early Childhood File Specifications – V11.0 (SY 2014-15), U.S. Department of Education,
Washington, DC: EDFacts. Retrieved from http://www.ed.gov/edfacts).

6

Lack of Comprehensive Services: The lack of comprehensive services delivered in early childhood
programs is also a barrier to inclusion. Programs like Head Start and Early Head Start provide children
with a coordinated set of comprehensive services. Outside of Head Start, however, few scaled programs
offer the same type of coordinated comprehensive services. The multiple systems that provide services to
young children, such as the early care and education, early intervention and special education, and
health—including pediatric medical homesvand mental health—often deliver services in separate settings.
The lack of delivery of comprehensive supports and the variation in the coordination of comprehensive
supports in early childhood programs may be a barrier to the full participation and success of children
with disabilities in inclusive settings. In addition, children with disabilities, more than other children, may
have increased interface across several systems, and may therefore be disproportionately affected by the
lack of comprehensive services offered in any one system.
Limited Time and Commitment to Build Partnerships: A key ingredient to successful inclusion is a
strong partnership between early childhood educators, early interventionists, early childhood special
educators, related services providers, pediatric healthcare providers, and other developmental specialists.
Strong partnerships are critical to ensuring children receive adequate and appropriate supports and
services in their early childhood programs. Many communities believe in the importance of inclusion but
have made little progress due to limited planning time or a lack of commitment and support from leaders.
Fostering relationships between providers requires an on-going commitment. Equally important is a
commitment across providers to build strong partnerships with families, children’s first and most
important teachers and advocates.
THE PATH AHEAD: PARTNERING TO BUILD A NATIONWIDE CULTURE OF INCLUSION
Addressing the remaining challenges and barriers to inclusion in early childhood programs and ensuring
children with disabilities receive the individualized supports they need to thrive, requires a communitywide partnership that brings families, advocates and self-advocates, developmental specialists, early
childhood programs, schools, LEAs, and community and State leaders together to build a culture of
inclusion, supported by the empirical and legal foundations of inclusion. Though some of this work has
been underway in communities for many years, these efforts need to be expanded and more widely
adopted across the country. This will require partners to come together to:


Celebrate diversity of all forms and in all facets of society;



Talk to neighbors, community members, and State and local leaders about the importance of
inclusion; highlight the universal benefits of inclusion for children with and without disabilities;
and counter myths, misconceptions, and stereotypes about children with disabilities;



Co-create inclusion strategic plans, at the State, LEA, school and program levels; and



Strongly communicate inclusion as a shared responsibility and a top priority, and demonstrate a
commitment to inclusion through policy changes and appropriate resource allocation at all levels.

A central component of establishing a culture of inclusion within the early childhood system is ensuring
that the individualized needs, supports, expectations, and goals of children with disabilities are always
considered with those of other children. It is critical for the early childhood system to consider the
principles of access, participation, and support. As defined in the DEC/NAEYC inclusion position

v

A pediatric medical home is a team-based health care delivery model defined by the American Academy of
Pediatrics (AAP) as providing care that is comprehensive, family-centered, coordinated, compassionate, and
culturally effective.

7

statement,42 access refers to removing structural, physical, or
communicative-related barriers to full participation; participation refers to
strategies used to promote children’s learning, development, and sense of
belonging; and support refers to the broader system that enables these
efforts, including program/school-family partnerships and professional
development. Systems should be designed in ways that are beneficial to all
childrenvi in their communities. A culture of inclusion sets the stage to
implement the recommendations provided here and is the first step to
reaching the ultimate vision of providing access to inclusive high-quality
early learning opportunities for all children.

States Should:

RECOMMENDATIONS FOR STATE ACTION



Bring partners,
including families,
together and co-create
a State vision
statement for inclusion



Leverage existing
early childhood state
councils or taskforces
and establish a focus
on inclusion



Develop a plan for
inclusion and
providing services and
supports



Review funding
sources and modify
early childhood
resource allocation to
better support
inclusion



Make State quality
frameworks inclusive



Strengthen
accountability and
create incentives



Enhance existing
professional
development systems
to emphasize inclusion



Support children’s
social-emotional and
behavioral health



Raise public

1. Create a State-Level Interagency Taskforce and Plan for Inclusion
All State agencies that provide services to young children should take an
active role in ensuring that policies and investments support a coordinated,
comprehensive early childhood system that provides access to inclusive
early learning opportunities to all children and is prepared to meet the
individualized needs of all children. State leaders should prioritize, invest
in, and set the vision for inclusion, and establish expectations and
resources for LEA administrators, school principals, and early childhood
program directors to implement the vision in local communities. States
should leverage existing early childhood councils or taskforces, such as
their State Advisory Councils for Early Care and Education or State
Interagency Coordinating Council, and create (or strengthen) a focus on
early childhood inclusion. As young children with disabilities are served
across multiple programs, the taskforce should provide leadership in
bringing together different sectors and groups within the State and, at a
minimum, include representatives from IDEA Part B, section 619, IDEA
Part C, Head Start, Early Head Start, child care, home visiting, pediatrics,
Medicaid, the State educational agency (SEA), LEAs, elementary schools,
mental health, related services organizations, specialized service providers,
family networks, and family support organizations.

awareness
The council should build on existing early childhood efforts in the State,
including quality improvement efforts. States should review and
coordinate existing State plans, such as strategic early childhood State plans, Child Care and
Development Fund State Plans, IDEA State Systemic Improvement Plans, or plans for specific grant
programs (e.g. Preschool Development Grants), to ensure that early childhood inclusion and the necessary
services and supports for children with disabilities are consistently addressed across plans. The State
should also review previous and current early childhood inclusion efforts (e.g. MAPS to inclusive child

vi

In designing early childhood programs, it is important to address the needs of all children, including children with
special health care needs, children with disabilities or developmental delays, children in poverty, as well as children
who are English learners, who are immigrants (including both documented and undocumented), refugees, migrant,
homeless, or in foster care. Additional information about LEAs’ obligations to English learners is available in joint
guidance released by the Department of Justice and the Department of Education, English Learner Students and
Limited English Proficient Parents (Jan. 7, 2015), available at www.ed.gov/ocr/letters/colleague-el-201501.pdf.

8

care, Expanding Opportunities, SpecialQuest, and National Professional Development Center on
Inclusion) to ensure that lessons learned are applied. The taskforce should bring partners together, cocreate a written State vision statement for early childhood inclusion, and link to applicable technical
assistance (TA) networks within the State to develop and carry out an inclusion plan.
2. Ensure State Policies Support High-Quality Inclusion
State policies set the direction for how LEAs, schools, and early childhood programsvii implement
inclusion and provide the necessary services and supports for children with disabilities. States should
review their policies to ensure that they facilitate- rather than create barriers to- high-quality inclusion and
that they are consistent with Federal and State legal requirements. States should also:


Consider policies that promote coordinated and culturally and linguistically responsiveviii
comprehensive services across early childhood programs, including health, mental health, and other
social services.



Consider children who are dually placed in more than one program and eliminate policies that require
unnecessary transitions between service providers that can burden families, disrupt service delivery,
and interrupt child progress.



Ensure that after children are identified with a disability, families do not have to choose between early
intervention or special education services and remaining in their existing early childhood program.



Ensure that the principle of natural proportionsix guide the design of inclusive early childhood
programs.



Review their early learning guidelines to ensure that they are inclusive of the learning and
developmental needs of children with disabilities.



Ensure that future early learning initiatives within the State, including expansion of early childhood
programs such as State pre-kindergarten, have specific policies and procedures to recruit, enroll, and
appropriately support the learning and developmental needs of all young children with disabilities,
from those with mild to those with significant disabilities.



Promote a mixed delivery system of high-quality inclusive early learning opportunities by
establishing partnerships with private early childhood programs and ensuring that professional
development and TA efforts span across public and private community-based programs (including
center-based and family child care programs), to ensure that all early childhood programs are equiped
to support the learning and development of all children.



Ensure that families are involved in policy decisions, including providing support to family
organizations to build the capacity of families to meaningfully participate in policy discussions,
planning, and evaluating the State’s progress towards their inclusion plan.

vii

Early childhood programs are those that provide early care and education to children birth through age five, where
the majority of children in the program are typically developing. These include, but are not limited to private or
publicly funded center- or family-based child care, Head Start, private preschool programs, and public school and
community-based pre-kindergarten programs, including those in charter schools.
viii
Principles for cultural responsiveness in early childhood can be found at the National Center for Cultural and
Linguistic Responsiveness.
ix
“Natural proportions” is the inclusion of children with disabilities in proportion to their presence in the general
population. Application of this principle does not anticipate or permit imposing caps or quotas on the number of
children with disabilities in a program or not individualizing services for children with disabilities under the IDEA.

9



Build statewide infant and early childhood mental health consultation (IECMHC) systems that offer
programs support so that children with disabilities, including those with emotional and behavioral
difficulties, can be successful, and teachers and providers have the skills and knowledge needed to
promote this success.

3. Set Goals and Track Data
Guided by their written vision statement on inclusion, States should set concrete goals for expanding
access to inclusive and high-quality early learning opportunities. States should establish a baseline that
identifies the number of inclusive high-quality early childhood slots available, the number of children
under five with and without disabilities served in those slots, and benchmarks that track progress in
reaching the State’s goals. Additionally, States should ensure that children across the State have equal
access to inclusive early childhood programs.
4. Review and Modify Resource Allocations
Preliminary studies have shown that inclusive early childhood programs are not necessarily more expensive
than separate early childhood programs.43 States should review how existing resources are allocated and
how they may be reallocated to better support increased access to inclusive early childhood programs. States
should consider using funds across multiple early childhood programs, particularly IDEA funds with other
early childhood funding streams, including public preschool, child care, Title I funds for pre-K services, and
Early Head Start and Head Start. Finance mapping plans may help States determine how to most efficiently
and effectively utilize funds from different funding streams. In addition, States should provide technical
assistance and guidance to LEAs and early childhood programs on allocating resources and braiding funds
at the local level to support increased access to inclusive settings that meet the individualized learning and
developmental needs of children with disabilities. States should also encourage the use of Title II teacher
development funds to be used to expand competencies in providing inclusive early childhood education for
public school personnel and to invite other local early childhood personnel to participate.44 In addition,
Medicaid funding for early intervention services is available for children enrolled in Medicaid through the
Early and Periodic Screening, Diagnostic and Treatment Program (EPSDT).45 State Medicaid agencies are
important financing partners and States have options they can utilize to facilitate locating and enrolling
eligible children in Medicaid, such as Express Lane Eligibility (ELE).x
5. Ensure Quality Rating Frameworks are Inclusive
Most traditional quality standards are applicable and necessary for the learning and development of all
children (e.g. health and safety standards, appropriate ratios, evidence-based curriculum, developmental
screening, cultural and linguistic responsiveness, continuous professional development). However, they
may not fully address the learning and developmental needs of children with disabilities. State quality
rating frameworks should take this into account. Each level in a quality framework should include
indicators applicable to children with disabilities, as opposed to indicators specific to children with
disabilities being optional or only applying at the highest level of a framework. In rating early childhood
x

As many programs have the same means-based eligiibility requirements, ELE allows states to rely on eligibility
findings for other programs such as Supplemental Nutrition Assistance Program, Special Supplemental Nutrition
Program for Women, Infants, and Children and Temporary Assistance for Needy Families to find that the children
enrolled in these programs are also eligible for Medicaid and to facilitate their enrollment in health coverage
http://www.medicaid.gov/medicaid-chip-program-information/by-topics/outreach-and-enrollment/express-laneeligibility.html.

10

programs, States should consider that traditional environmental quality assessments may not be sufficient
for assessing the quality of the environment for children with disabilities.46 States should supplement
traditional environmental assessments with tools that specifically measure the quality of inclusion. Those
supplements should always be part of the assessment of early childhood settings, not optional.
6. Strengthen Accountability and Build Incentive Structures
States should address barriers to inclusion within their accountability systems for early childhood programs.
This should include reviewing the individualized education program (IEP) process in local communities to
ensure that IEP teams are providing families of eligible children with all of their options in the continuum of
services and supports, and making decisions that are both individualized and consistent with LRE
requirements. State agencies should hold local programs and agencies accountable for providing access to
inclusive early learning opportunities to children with disabilities by having LEAs document how they are
meeting requirements to provide services in the LRE, including through their partnerships with early
childhood programs in the community. States may also incorporate inclusion indicators in their child care
licensing standards or in agreements they make with providers who accept Child Care and Development
Funds, and provide programs, technical assistance and monitor them based on legally applicable standards
under the IDEA and Section 504 and the ADA (regardless of receipt of Federal funds).
States can incentivize high-quality inclusive early learning models through, for example, publicly
recognizing programs that are implementing high-quality inclusive programs, using tiered reimbursement
in their quality rating and improvement systems, providing child care subsidy payment differentials per
child with a disability included in a general early childhood program, ensuring all trainings on children
with disabilities and inclusion are credit bearing, providing tuition assistance for credit bearing courses on
inclusion, and offering TA to programs to implement inclusive practices.
7. Build a Coordinated Early Childhood Professional Development (PD) System
An effective early childhood workforce is a key component of expanding access to inclusive high-quality
early childhood programs. States should ensure that their professional development efforts are ongoing,
coordinated and differentiated so that inclusion is meaningfully addressed, and that efforts are inclusive of
paraprofessionals and aides, center-based and family child care providers, teachers, directors and
principals, and other leaders.


Build a Common Knowledge and Competency Base Across Child-Serving Providers
The National Academies of Science report, Transforming the Workforce for Children Birth
Through Eight, recommends that all service providers who work with young children have a
common knowledge and competency base. All providers should have knowledge of child
development and learning, the importance of consistent and nurturing relationships, and the
biological and environmental factors that influence development. They should also share
competencies in engaging children in high-quality interactions, promoting social-emotional
development and mitigating challenging behaviors, recognizing signs that children may need
assessments and additional services, and using various tools and techniques to promote learning.
States should ensure that their efforts to build this common base, in partnership with training
programs and institutions of higher education, include considerations for children with
disabilities, including children with low-incidence disabilities.

11



Ensure that State Certifications, Credentials, and Workforce Preparation Programs have a
Strong Focus on Inclusion and Supporting Children With Disabilities
All early childhood personnel need to be prepared to support children with disabilities. States
should ensure that personnel standards, credentials, certifications and licensure requirements for
general early childhood personnel, including directors or principals, teachers and providers,xi and
paraprofessionals or aides, include competencies for working with children with disabilities and
their families. The State should partner with institutions of higher education (IHEs) to ensure that
early childhood preparation degree programs include specific pedagogy for children with
disabilities woven throughout the entire curriculum, including coursework and practicum
experiences, rather than contained in a small number of supplemental courses or a separate
program. They should also ensure that there are programs within the State to prepare specialists to
work with young children with disabilities, including children with low-incidence disabilities.



Ensure Personnel Policies Facilitate Inclusion
States should ensure that their policies allow children with disabilities to be served in classrooms
led by early childhood teachers and providers. As many early childhood teachers and providers
do not have specialized disability certifications, instruction should be delivered in consultation
with and under the supervision of professionals with specialized training and certifications, such
as occupational therapists, physical therapists, and speech-language pathologists or other related
services providers, teachers of the deaf and hard of hearing, teachers of the blind and visually
impaired, orientation and mobility specialists, behavioral specialists or early childhood mental
health consultants, early childhood special educators, and early interventionists. States should
consider promoting co-teaching models where specialists and teachers or providers work jointly
with children in inclusive settings, and coaching/mentoring models to support teachers and
providers in developing their competencies.



Offer Cross-Sector Professional Development and Technical Assistance
States should ensure that existing early childhood professional development and TA efforts
always consider and are inclusive of all children with disabilities. States can supplement existing
efforts to ensure that professionals working with young children can access information and
obtain on-site TA in evidence-based inclusion practices. States can consider the following actions
to promote cross-sector professional development and TA:
 Develop and implement a cross-sector professional development/technical assistance plan for
all teachers, providers, and specialists working with young children.
 Establish a group of inclusion experts that provide ongoing TA and professional development
opportunities to all staff on supporting the learning and development of children with
disabilities.
 Ensure that professional development is tied to specific competencies, are sequential and
credit bearing, and focus on a wide range of topics, each inclusive of how the content and
practice applies to children with disabilities.
 Use Title II teacher development funds to build capacity in providing inclusive high-quality
early education. Invite community-based teachers and providers to join trainings with
school-based personnel.

xi

Early childhood teachers and providers refer to professionals who provide early care and education services to
children birth through age five, including public or private preschool teachers, home and center-based child care
providers, including family child care providers, and Head Start and Early Head Start teachers.

12

 Establish a method for local programs to request support around inclusion through, for
example, statewide hotlines, telemedicine consultation, or coaching networks.
 Develop community hubs and networks of teachers and providers who can share training and
TA.
 Expand access to specialists, including inclusion coaches, behavioral or mental health
consultants, and related services providers with the eventual goal of providing universal
access to all early childhood programs in the State.
 Identify and highlight programs that are exemplars of inclusion so that State and local leaders
and teachers and providers can visit the site to see how inclusion can be successfully
implemented.
8. Implement Statewide Supports for Children’s Social-Emotional and Behavioral Health
A lack of program capacity to manage challenging behavior or social-emotional developmental delays
may be barriers to inclusion and may contribute to expulsions and suspensions. As such, all early
childhood programs should have access to specialists who can build capacity in working with young
children, with an emphasis on fostering social-emotional and behavioral health. States should implement
early childhood mental health consultation (ECMHC) modelsxii or age appropriate positive behavior
intervention and supports (PBIS) frameworks.xiii Practices like ECMHC and PBIS, both of which
generally consist of staff capacity building paired with external specialized support, have been shown to
reduce and prevent expulsion and suspension in early learning and school settings, as well as reduce rates
of teacher-rated challenging behaviors in young children.47,48 See Appendix 2 for more resources on
ECMHC, PBIS and expulsion in early learning settings.
HHS and ED have committed to prioritizing social-emotional and behavioral health through:
 A joint HHS and ED policy statement on preventing expulsion and suspension in early
childhood settings and a Website with several free resources.
 Center For Early Childhood Mental Health Consultation
 Center for the Social Emotional Foundations for Early Learning
 Technical Assistance Center for Social Emotional Intervention.
 Positive Behavioral Interventions and Support Technical Assistance Center

9. Raise Public Awareness
States should take an active role in shifting perceptions of inclusion and of children with disabilities.
States should partner with community leaders to communicate the benefits of early childhood inclusion,
affirm the laws and research that provide the foundation for inclusion, and set the expectation that the

xii

Early Childhood Mental Health Consultation (ECMHC) is a multi-level preventive intervention that teams mental
health professionals with people who work with young children and their families to improve their social-emotional
and behavioral health and development. ECMHC builds the capacity of providers and families to understand the
powerful influence of their relationships and interactions on young children’s development.
xiii
Program-wide positive behavioral interventions and support (PBIS) is a systems approach to establishing the
social culture and behavioral supports needed for all children in a school or early childhood program to achieve both
social and academic success. It is a group of effective practices, interventions, and evidence-based implementation
supports. PBIS strategies are typically organized into three progressively intensive tiers, with specific interventions
being executed across primary, secondary and tertiary tiers.

13

community is responsible for ensuring that all children have access to high-quality early childhood
programs and the individualized supports they need to fully participate in those programs. Key audiences
and partners should include early childhood programs and schools and their staff; parents and families of
children with and without disabilities; specialized service providers; pediatric healthcare professionals;
philanthropic, business, and other private sector partners; faith-based organizations; elected officials, and
other relevant community leaders.
RECOMMENDATIONS FOR LOCAL ACTION
With the support of States, leaders in LEAs, schools, early childhood
programs and family child care networks can strive toward providing highquality early learning experiences for all young children. Leaders can
adopt a culture of inclusion, set expectations for services to be provided in
inclusive settings to the extent appropriate per child need, establish fair
and appropriate policies, allocate existing resources in ways that facilitate
increased access to inclusive early childhood programs, and prioritize
workforce development. Early childhood leaders can serve as communitywide leaders for inclusion, by convening a diverse coalition of inclusion
champions who can implement a culture of inclusion across the entire
community.
1. Partner with Families
Families are young children’s first and most important teachers and
advocates. Schools and early childhood programs should intentionally plan
and assess how they are partnering with all families. It is important to
ensure that all families are knowledgeable about the benefits of inclusion
and understand their rights and how to navigate the systems that serve their
children. Schools and programs could support this by connecting families
to the parent training and information center in their State, and providing
specific resources on inclusion in early childhood programs, individualized
supports and services their child is entitled to, and the continuum of
placement options available to meet their child’s unique needs. This
information should be available and accessible to all families, including
those with limited English proficiency. xiv Schools and early childhood
programs should build families’ capacity to advocate for their children,
including accessing their local early childhood programs and having
services provided in their local early childhood programs. They should
include families in policy development, advocacy efforts, and public
information initiatives, including inclusion forums and conferences.
Teachers and providers should also have ongoing conversations with
families on their children’s learning and development, regularly share

xiv

LEAs, Schools and
Programs Should:
 Create a vision
statement and a culture
of inclusion
 Conduct a policy review
 Prioritize inclusive
placements using the
IEP/IFSP process
 Review and modify
resource allocation
 Enhance professional
development for LEA
administrators, directors,
principals, teachers,
providers, administrative
and support staff
 Ensure access to
specialized supports for
staff to build capacity in
promoting children’s
learning, socialemotional health,
language,
communication and
behavioral development
 Assess the quality of
inclusive settings
 Establish a supporting
staffing structure
 Develop formal
collaborations with
community providers

A description of entities’ Federal obligations to ensure meaningful communication with limited English proficient
parents in a language they can understand and to adequately notify limited English proficient parents of information
about any program, service, or activity of a school district that is called to the attention of non-limited English
proficient parents is available in joint guidance released by the Department of Justice and the Department of
Education, English Learner Students and Limited English Proficient Parents (Jan. 7, 2015), available at
www.ed.gov/ocr/letters/colleague-el-201501.pdf.

14

information on developmental screening and child assessment, ask for their perspectives on their
children’s strengths and needs, and connect them to additional services and supports, as needed, such as
family to family health resource centers or specialized service providers.
Schools and programs should also build staff’s capacity in family engagement, including respecting and
incorporating families’ cultures, preferences, and priorities into children’s learning. They should also
ensure administrative, custodial, and other support staff understand the program’s culture of inclusion and
interface with families respectfully and compassionately, and provide continuous professional
development to teachers and providers on forming strong goal-oriented relationships with families that
are linked to their child’s development, learning, and wellness.
2. Adhere to Legal Provision of Supports and Services in Inclusive Settings with IFSPs/IEPs
The IDEA requires that IFSP and IEP teams make service and setting decisions for children with
disabilities based on their individual needs. LEAs, schools, and other local early intervention service
providers should review their IFSP/IEP processes to ensure that natural environments and inclusive
settings are meaningfully discussed for each child and that the first
Strategies to Promote Access:
options considered for infants, toddlers, and preschool children
 Removal of physical and
with disabilities are those that would be considered for children
structural barriers
without disabilities. Where appropriate for the individual needs of
 Multiple and varied formats for
a child with a disability, IFSPs/IEPs should be written such that
instruction and learning
goals and outcomes can be met with the provision of services and
 Strategies and modifications to
supports in inclusive settings. For example, if a child in Head Start
promote learning, from making
is identified with a disability and found eligible under the IDEA as
simple changes to the
a child with a disability, the first consideration should be that their
environment and materials to
special education services are provided in their Head Start
helping a child use special
program. Families should not be given an “either/or” option, such
equipment
that they must choose between Head Start or special education
services. Early childhood teachers and providers,xv child
Strategies to Promote
development specialists, and related services providers, should be
Participation:
included on IFSP teams, with parent permission. IEP teams are
 Embedded instruction and other
required to include at least one general education teacher if the
naturalistic interventions
child is participating in the general education environment.
 Scaffolding strategies
Teachers and providers should understand children’s goals,
 Tiered models of instruction
strategies to meet goals, and their role and the role of early
interventionists, early childhood special educators, and related services providers in helping children
reach their goals. Teachers and providers should also understand how to access specialized services and
supports as needed.
3. Assess and Improve the Quality of Inclusion in Early Childhood Programs
Children’s progress in meeting their developmental and learning goals is typically monitored through
formative assessments. Children’s assessments should be paired with environmental assessments of their
early childhood programs to ensure that there are appropriate accommodations and supports to reach their
goals. A high-quality inclusive class ensures both access and participation. Assessments of access and
participation may be layered on existing environmental assessments. Programs can use results of
assessments to guide TA and professional development efforts.
xv

Including family child care and center-based child care providers.

15

4. Review and Modify Resource Allocation
Resource allocation plays an important role in inclusion. In many cases, LEAs, schools or early childhood
programs use most of their funding for children with disabilities on separate classrooms for children with
disabilities. Early childhood leaders, including family child care network leaders, can examine the ways
they allocate funds that serve children with disabilities and modify them to promote inclusion by
considering and acting on the following points:
 How are IDEA Parts B and C funds used to provide services in inclusive programs or natural
environments with typically developing peers to the maximum extent appropriate, in accordance
with the provisions of the IDEA?
 How are we allocating funds and formalizing partnerships with community-based early childhood
programs, including child care, to establish a mixed delivery system, where children with
disabilities can receive inclusive early learning opportunities in different settings across the
community?
 How are our resources targeting the use of evidence-based practices for the most effective child
developmental outcomes?
 How might resource allocation support some early childhood special educators shifting from full
time teachers to providing consultative services to teachers and providers?
 How might we support early intervention, early childhood special education, related services
providers, and other specialized providers in providing consultative services to early childhood
teachers, providers, and staff?
 How can we optimize the distribution of specialized providers, materials, and equipment across
early childhood programs?
 How are professional development resources being used to expand access to training and
coaching, specific to supporting all children with disabilities, to all staff?
5. Enhance Professional Development
High-quality staff should have knowledge, strong competencies, which include competencies in culturally
and linguistically responsive practice, and positive attitudes and beliefs about inclusion and disability in
order to foster the development of all children. In addition they should have a strong understanding of
universal designxvi and universal design for learning.xvii Preparation and professional development in each
of these areas is necessary for all staff, including LEA administrators, early childhood program directors,
school principals, family child care network leaders, teachers and providers, early interventionists, early
childhood special educators, related services providers, other specialized providers, and aides. Leaders
should ensure that the necessary infrastructures and supports are in place to enable continuous
professional development and improvement of all leaders and staff. Programs with dedicated professional
development funds such as LEAs and Head Start programs should ensure professional development in the

xvi

Universal design is the philosophy of developing and designing physical environments to be accessible to the
greatest extent possible, to the people who use them, without the need for adaptation.
xvii
Universal design for learning is an educational framework based on the learning sciences, which informs the
design and development of flexible instructional practices, materials, and tools that address the variability of all
learners. This framework is essential to allow children with disabilities ways to engage with learning and to develop
knowledge and skills in early childhood programs.

16

area of inclusive early childhood programming is not only available to their own staff, but is also open to
local early childhood partners from child care and family child care settings.


LEA Administrators, Early Childhood Directors, Principals, and Family Child Care Network
Leaders are critical to high-quality inclusion in early childhood programs. These leaders may
establish priorities, policies and procedures; set the culture and climate of the district, school,
program or network; oversee staff development and morale; provide continuity when staff
turnover occurs; and take an active role in shifting perceptions of inclusion through public
awareness within the community. Leaders should participate in regular professional development
opportunities that include reviews of the literature on inclusion, guidance on how to establish a
culture of inclusion and enact strong inclusive polices, and practical budgeting and resource
allocation strategies that support inclusion. Leaders should also establish local learning
communities with other local early childhood leaders to share lessons learned, brainstorm
challenges, and collaborate on solutions. Leaders should establish policies that require all staff
and providers to engage in professional development specific to adopting a culture of inclusion,
and supporting the learning and developmental needs of children with disabilities through
individualized learning. They should also ensure that staff and providers have specific time set
aside for in-service training and coaching, and to engage in reflection, planning, problem solving,
and peer learning on issues related to inclusion.



Teachers and Providers are essential to ensuring that all children are afforded high-quality early
experiences. Supported by specialists and their LEA, school, or program leaders, teachers and
providers should possess the skills to meet the learning needs of all children. Through intentional
preparation, training, and supports, teachers, providers and other staff can feel confident in their
abilities to serve children with diverse needs. All general professional development opportunities
offered to early childhood staff should incorporate how the content applies and can be
individualized for children with disabilities. LEAs, schools, and early childhood programs should
strive to support their workforce and strengthen their capacity in:


Assessing unique learning styles and implementing individualized instructional strategies to
reach learning, language, and developmental goals for all children;



Designing all activities, such as free play, circle time, learning groups, outdoor play, or snack
time, to fully support the participation of all children, including children with disabilities;



Integrating IFSP/IEP goals into children’s learning across everyday routines;



Implementing DEC Recommend Practices;49



Documenting and sharing developmental progress with families and other service providers;



Promoting social-emotional development, and appropriately addressing challenging behavior;



Facilitating social learning opportunities between children with disabilities and their peers;



Forming strong, supportive, nurturing relationships with children and their families;



Conducting ongoing developmental monitoring, universal developmental and behavioral
screenings at recommended ages, and follow-up, as needed;



Coordinating with community-based service providers, including local disability support
agencies and children’s medical homes;



Promoting the health and well-being of children, including understanding the needs of
children with special health care needs and providing documentation in medical action plans;
and

17



Having a strong understanding of cultural diversity and competencies in culturally and
linguistically responsive practice, and in employing self-reflective strategies to identify,
prevent and correct all implicit and explicit biases, including racial/ethnic/national origin,
gender, sexual orientation, and language and disability biases.



Early interventionists, Early Childhood Special Educators and Related Services Personnel play
a unique role in supporting young children’s access to and participation in inclusive early
childhood programs. Early interventionists, early childhood special educators, related services
providers, and other specialized providers should deliver services to children with disabilities in
early childhood programs and with support embedded in everyday routines. They should coteach and coach early childhood teachers and providers to encourage inclusive educational
environments, as opposed to focusing on working with children in separate settings or pulling
children out of their settings for specialized instruction, as a first option. In addition to having
strong competencies in working directly with children with disabilities, leaders should ensure that
these professionals have the capacity to:



Understand the goals, curriculum, and approach used in the early childhood program;



Build culturally and linguistically responsive relationships and partnerships with teachers and
providers;



Use evidence-based consultation and coaching models;



Share knowledge and expertise with families and teachers and providers to improve their
confidence, competence, and capacity to support the overall development and learning of all
children;



Co-teach in an early childhood program; and



Build trusting relationships with families and work with them to identify inclusive options in the
community and appropriate services and supports based on the unique needs of their child.

Finally, a critical component of enhancing workforce capacity at all levels is promoting teacher and
provider health and wellness and ensuring that staff at all levels are compensated fairly and work
reasonable hours with breaks. Strong relationships with community-based service providers can offer staff
additional social services, as needed, including health and mental health supports. Promoting staff
wellness strengthens their capacity to form strong and stimulating nurturing relationships with children,
as well as reduce job stress.
6. Establish an Appropriate Staffing Structure and Strengthen Staff Collaboration
Establishing staffing structures and increasing staff collaboration may require programs to shift existing
resources and systems. Early childhood classrooms may consist of a skilled lead teacher or provider and a
paraprofessional or aide, supported by specialists like early interventionists, early childhood special
educators, early childhood mental health consultants, and related services providers. Programs should
strongly consider implementing co-teaching models. Specialists can partner with teachers and providers
to observe, model and share strategies for helping children with disabilities on an ongoing or periodic
basis. Programs, schools, and networks should also have a disability or inclusion coordinator, who
oversees child goals, coordinates child services with other service providers, connects children and
families with additional services as needed, and helps families navigate services for their children. It is
also critical to allocate staff time for coordination and collaboration between the professionals who work
with young children. This facilitates comprehensive coordinated services, enables staff to understand their
roles and responsibilities and the roles and responsibilities of others to facilitate children’s learning and
development.

18

7. Ensure Access to Specialized Supports
Early childhood programs, schools, and family child care networks should have access to specialized
supports delivered by experts like early interventionists, inclusion specialists, early childhood mental
health consultants, behavior consultants, early childhood special educators, developmental specialists,
teachers of the deaf and hard of hearing, teachers of the blind or visually impaired, orientation and
mobility specialists, or related services providers. This specialized support should be culturally and
linguistically responsive to meet the diverse needs of providers and teachers, and the children and families
whom they serve. This specialized support can increase the quality of early learning experiences and care
for all children. It would provide assistance in adapting the program’s environment, activities, and
instructional support to promote full participation of children with disabilities. Specialists may also assist
schools and programs by conducting classroom observations and developing strategies to meet children’s
goals, including IFSP and IEP goals; including behavior support plans for children who require them and
provide guidance on implementing those plans; and connecting children, families, and staff to additional
support services, as needed. Specialists and the services they provide should be coordinated so that each is
aware of the goals, strategies, and progress of the others.
8. Develop Formal Collaborations with Community Partners
Formal agreements and strong collaboration are critical for establishing a mixed delivery system where
children have access to inclusive early learning opportunities in a range of settings across their
community, such as in child care programs, public preschool, or Head Start. These formal collaborations
are critical to fulfilling the natural environment and LRE requirements in IDEA, particularly in LEAs or
schools that do not operate a general early childhood program. If LEAs do not operate inclusive early
childhood programs, they should make formal agreements with community-based early childhood
programs, such as Head Start or private preschool programs, to provide services in the LRE to children
with disabilities in their district. Head Start and Early Head Start programs are required to establish
collaborative partnerships with community organizations that may include individuals and agencies that
provide services to children with disabilities. Formal agreements are important to ensuring that Early
Head Start and Head Start programs can meet their requirements to serve children with disabilities in their
programs. Further, the CCDBG Act requires States to describe how they will coordinate services provided
under the Child Care and Development Fund (CCDF) with services and programs serving children with
disabilities.
In addition, young children with disabilities and their families often require services that may be delivered
by providers outside of their early childhood programs. Formal collaborations between public and private
community partners, such as the medical home and developmental specialists, may improve screening,
evaluation, and referral systems, data sharing, and may help ensure children who need additional supports
receive them as soon as possible. Formal partnerships may also facilitate the use of Wrap-Around
Services, a philosophy of care that involves providing intensive coordinated community based services
designed to meet children’s specific social-emotional and behavioral health needs.
Additionally, as many children transition from infant/toddler programs to preschool and all young
children eventually graduate from their early childhood program and progress to elementary school,
formal agreements between early childhood programs, schools, and family child care networks can
support alignment among the programs. This could also help facilitate child transitions from inclusive
early childhood programs to inclusive elementary school settings.

19

CONCLUSION
As the country continues to move forward on the critical task of expanding access to high-quality early
childhood programs for all young children, it is imperative that children with disabilities be included at
the onset of each of these efforts, and be offered equal opportunities to benefit from these experiences.
The case for meaningful inclusion of young children with disabilities, not only in early childhood
programs, but in the community more broadly is an essential component of our nation’s efforts to ensure
equality of opportunity for all Americans. The vision presented here, that all children have access to
inclusive high-quality early childhood programs, requires strong State and local leadership, a shared
responsibility and commitment within communities, and a robust partnership between families, schools,
communities, and government at all levels. By striving toward this vision and implementing these
recommendations, we can move forward as a country in honoring the rights of all of our youngest
children and living up to the American ideal of offering an equal opportunity to all.

20

Appendix 1: Legal Foundation for Inclusion
Inclusion is not only supported by a research base; it is also supported by a robust legal foundation with
applicable statutes including the Individuals with Disabilities Education Act (IDEA), Section 504 of the
Rehabilitation Act, the Americans with Disabilities Act (ADA), the Head Start Act, and the Child Care
and Development Block Grant Act (CCDBG). These Federal laws recognize and support inclusion
because of the developmental, educational, and social benefits that inclusion provides to children with
disabilities.
The Individuals with Disabilities Education Act (IDEA)
The IDEA supports equality of opportunity and full participation for eligible children with disabilities
birth through 21 by providing funds to States to assist them in developing and implementing systems of
early intervention and special education and related services for all eligible infants and toddlers and
children and youth with disabilities. The IDEA Part C program requires that eligible infants and toddlers
with disabilities receive services in natural environments to the maximum extent appropriate and the
IDEA Part B program requires that eligible children with disabilities age three through 21 receiving
services in the least restrictive environment (LRE) to the maximum extent appropriate. Eligible children
with disabilities under Part B of the IDEA are to receive the full range of supplementary aids and services
to enable them to be educated with children who do not have disabilities, participate in the general
educational or developmental curriculum, and participate in typical non-academic activities with
nondisabled peers, to the maximum extent appropriate. http://idea.ed.gov
Part C of IDEA
The Program for Infants and Toddlers with Disabilities (Part C of IDEA) requires States that receive Part
C grants to develop and implement a statewide, comprehensive, coordinated, multidisciplinary,
interagency system that provides early intervention services for infants and toddlers with disabilities from
birth through age two and their families and, at the State’s discretion, to children with disabilities through
age five (or until entry into kindergarten, whichever occurs earlier). Appropriate early intervention
services for any infant or toddler with a disability are to be provided in natural environments, including
the home, and community settings in which children without disabilities participate, to the maximum
extent appropriate, as determined by the individualized family service plan (IFSP) team. The IDEA
requires that the IFSP must include a determination of the appropriate setting for providing early
intervention services to an infant or toddler with a disability, including any justification for not providing
a particular early intervention service in the natural environment. This determination is made by the IFSP
team, which includes the parent and other team members, and must be consistent with the intended
outcomes expected to be achieved by the child as written in the IFSP.
Part B, section 619 of IDEA
The Preschool Grants Program (Part B, section 619 of the IDEA) provides formula grants to assist States,
to provide special education and related services to children with disabilities aged 3 through 5, and at a
State’s discretion, to 2-year-old children with disabilities who will turn 3 during the school year. In order
to be eligible for these grants, States must make a free appropriate public education (FAPE) available to
all eligible children with disabilities ages 3 through 5. These special education and related services must
be provided, to the maximum extent appropriate, in the LRE based on each individual child’s unique
strengths and needs. It further requires that a continuum of placement options be available to best meet
the diverse needs of children with disabilities. The LRE requirements of the IDEA state a strong
preference for educating children with disabilities in general education settings alongside their peers
without disabilities to the maximum extent appropriate. Under LRE requirements, the IDEA presumes

21

that the first placement option considered for each child with a disability is the regular classroom the child
would attend if he or she did not have a disability, with appropriate supplementary aids and services.
Thus, before a child with a disability can be placed outside of the regular educational environment, the
full range of supplementary aids and services that could be provided to facilitate the child’s placement in
the regular classroom setting must be considered. In addition, IDEA regulations specify that a child with a
disability is not to be removed from education in age-appropriate regular classrooms solely because of
needed modifications in the general education curriculum.
In 2012, the Office of Special Education Programs (OSEP), Office of Special Education and
Rehabilitative Services, U.S. Department of Education issued a Dear Colleague Letter reiterating that
IDEA and LRE requirements apply to preschool children with disabilities. Each local educational agency
(LEA) must ensure that FAPE is provided in the LRE in which a child’s unique needs can be met whether
or not the LEA operates a public general early childhood program. An LEA may provide special
education and related services to a preschool child with a disability in a variety of settings, including their
local public preschool program, if the LEA operates one, or, if the LEA does not operate a public
program, other community-based settings, such as Head Start or community-based child care programs.
The letter states:
...many LEAs do not offer, or only offer a limited range of, public preschool programs,
particularly for three- and four-year-olds. LEAs that do not have a public preschool
program that can provide all the appropriate services and supports for a particular child
with a disability must explore alternative methods to ensure the LRE requirements are
met for that child. These methods may include: (1) providing opportunities for the
participation of preschool children with disabilities in preschool programs operated by
public agencies other than LEAs (such as Head Start or community based child care);
(2) enrolling preschool children with disabilities in private preschool programs for
nondisabled preschool children; (3) locating classes for preschool children with
disabilities in regular elementary schools; or providing home-based services. If a public
agency determines that placement in a private preschool program is necessary for a child
to receive FAPE, the public agency must make that program available at no cost to the
parent.
Section 504 of the Rehabilitation Act of 1973
Section 504 of the Rehabilitation Act of 1973 prohibits discrimination on the basis of disability in public
and private programs or activities that receive federal funds. This includes the responsibility to ensure that
aids, benefits or services are provided in the most integrated setting appropriate to the person’s needs.
Section 504 applies to public or private preschools, child care centers, Head Start/Early Head Start
programs, or family child care homes that receive federal funds either directly or through a grant, loan, or
contract. http://www2.ed.gov/policy/rights/reg/ocr/edlite-34cfr104.html#A and http://www.ecfr.gov/cgibin/retrieveECFR?gp=&SID=96b5fe447fbfd9a1376d4ae589e02944&r=PART&n=pt45.1.84
Americans with Disabilities Act (ADA)
The Americans with Disabilities Act (ADA), in relevant part, protects individuals with disabilities from
discrimination based on disability by public entities and public accommodations. Public entities and
public accommodations include public or private early childhood programs such as family or center-based
child care programs, public or private nursery schools, preschools, and also Head Start and Early Head
Start programs run by public or nonpublic agencies. In general, the ADA requires that child care providers
not discriminate against persons with disabilities on the basis of disability, that is, that they provide

22

children and parents with disabilities with an equal opportunity to participate in and benefit from the child
care center’s services, programs or activities, regardless of whether they receive Federal funds. The ADA
also requires that public entities and public accommodations provide their services, programs or activities
in the most integrated setting appropriate to the needs of the individual with a disability. Young children
in public settings, such as Head Start programs, operated by public entities are covered by Title II of
ADA, which prohibits disability discrimination by State and local governmental entities, regardless of
whether they receive Federal funds. Young children in most private programs, including small family
child care programs, are covered by Title III of ADA, which prohibits disability discrimination by public
accommodations, regardless of whether they receive Federal funds. http://www.ada.gov/2010_regs.htm;
http://www.ada.gov/childqanda.htm
Head Start Act
Head Start promotes the school readiness of young children from low-income families and supports the
mental, social, and emotional development of children from birth to age 5. In addition to educational
services, programs provide children and their families with comprehensive services including health,
mental health, dental, nutrition, social, and other services. Head Start services are responsive to each child
and family's cultural and linguistic heritage. Since 1972, Head Start has required that at least 10 percent of
its enrollment opportunities are available to children with disabilities. Head Start and Early Head Start
have exceeded this mandate and serve children in inclusive, developmentally appropriate programs.
The most recent Head Start Act reauthorization in 2007 further aligned Head Start and IDEA
requirements so that “not less than 10 percent of the total number of children actually enrolled by each
Head Start agency and each delegate agency will be children with disabilities who are determined to be
eligible for special education and related services, or early intervention services, as appropriate, as
determined under the Individuals with Disabilities Education Act.”
http://eclkc.ohs.acf.hhs.gov/hslc/standards/law
Child Care and Development Block Grant Act (CCDBG)
The CCDBG Act of 2014 requires States to develop strategies for increasing the supply and quality of
child care services for children with disabilities. In addition, States must describe how they will
coordinate their child care services with other services for young children with disabilities operating at the
Federal, State and local levels, including services under Part C and Part B, section 619 of the IDEA. The
law also allows States to use funds reserved to improve the quality of child care on professional
development opportunities and specialized training on serving children with disabilities and their families.
http://www.acf.hhs.gov/programs/occ/ccdf-reauthorization
Resources:
U.S. Department of Justice, Frequently Asked Questions about Child Care and the ADA
http://www.ada.gov/childqanda.htm
U.S. Department of Education, Office of Special Education Dear Colleague Letter on Preschool LRE
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/preschoollre22912.pdf
U.S. Department of Education, Office of Special Education Policy Letter to the Conference of
Educational Administrators of Schools and Programs for the Deaf, Inc. President Ronald Stern
http://www2.ed.gov/policy/speced/guid/idea/letters/revpolicy/tplre.html

23

U.S. Department of Justice & U.S. Department of Education, Dear Colleague Letter on English Learner
Students and Limited English Proficient Parents (Jan. 7, 2015)
www.ed.gov/ocr/letters/colleague-el-201501.pdf
U.S. Department of Justice & U.S. Department of Education, Frequently Asked Questions on Effective
Communication for Students with Hearing, Vision, or Speech Disabilities in Public Elementary and
Secondary School (Nov.12, 2014)
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-faqs-effective-communication-201411.pdf
U.S. Department of Education, Questions and Answers on the ADA Amendments Act of 2008 for
Students with Disabilities Attending Public Elementary and Secondary Schools (Jan. 9, 2012)
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-504faq-201109.html
Determining Least Restrictive Environment (LRE) Placements for Preschool Children with Disabilities:
Reference Points and Discussion Prompts
http://www.ectacenter.org/~pdfs/topics/inclusion/determining-lre-placements.pdf
IDEA Provisions Supporting Preschool Inclusion
http://www.pyramidplus.org/sites/default/files/images/IDEA%20Provisions%20Supporting%20Preschool
%20Inclusion.pdf

24

APPENDIX 2: Early Childhood Mental Health Consultation and Positive Behavior Intervention
and Support (PBIS) xviii
Early Childhood Mental Health Consultation
Early Childhood Mental Health Consultation (ECMHC) is a multi-level preventive intervention that teams
mental health professionals with people who work with young children and their families to improve their
social-emotional and behavioral health and development. ECMHC builds the capacity of providers and
families to understand the powerful influence of their relationships and interactions on young children’s
development. Children’s well-being is improved and mental health problems are prevented and/or reduced
as a result of the mental health consultant’s partnership with adults in children’s lives. ECMHC includes
skilled observations, individualized strategies, and early identification of children with and at risk for mental
health challenges. The model also includes strengthening of the teacher-family relationship and connecting
young children, teachers, and families to additional mental or behavioral health services, as needed. The
amount of time a consultant spends with a program/teacher varies depending on need, but most programs
range between three and six months, with visits once or twice a week.
Empirical evidence has found that ECMHC is effective in increasing children’s social skills, reducing
children’s challenging behavior, preventing preschool suspensions and expulsions, improving child-adult
relationships, and identifying child concerns early, so that children get the supports they need as soon as
possible. In addition, the model has been found effective in reducing teacher stress, burnout, and turnover.
Preschool teacher stress and burnout have been previously associated with increased risk of expelling and
suspending young children. The National Center of Excellence on Infant and Early Childhood Mental
Health Consultation supports States in offering high quality mental health consultation to early care and
education programs so they have the tools needed to help children with disabilities to be successful in all
settings. In addition, the resources below provide information and resources to implement ECMHC:


Center for Early Childhood Mental Health Consultation
http://www.ecmhc.org/



Early Childhood Mental Health Consultation: Research Synthesis
http://csefel.vanderbilt.edu/documents/rs_ecmhc.pdf



Georgetown University Center for Child and Human Development: Early Childhood Mental
Health Consultation
http://gucchd.georgetown.edu/67637.html



Issue Brief: Integrating Early Childhood Mental Health Consultation with the Pyramid Model
http://challengingbehavior.fmhi.usf.edu/do/resources/documents/brief_integrating.pdf



Resource Compendium: What Works? A Study of Effective Early Childhood Mental Health
Consultation Programs
http://gucchd.georgetown.edu/products/78366.html



Promotion of Mental Health and Prevention of Mental and Behavioral Disorders
http://store.samhsa.gov/shin/content/SVP05-0151/SVP05-0151.pdf

xviii

The U.S. Departments of Education and Health and Human Services does not control or guarantee the accuracy,
relevance, timeliness, or completeness of this outside information. Further, the inclusion of information or addresses
or Web sites for particular items does not reflect their importance, nor is it intended to endorse any views expressed,
or products or services offered.

25



What Works? A Study of Effective Early Childhood Mental Health Consultation Programs
http://gucchdtacenter.georgetown.edu/publications/ECMHCStudy_Report.pdf

Positive Behavior Intervention and Support (PBIS)
Program-wide positive behavior intervention and support (PBIS), traditionally practiced in school-based
settings, is increasingly being implemented in early childhood settings, with promising results. Programwide PBIS is a systems approach to establishing the social culture and behavioral supports needed for all
children in a school or early childhood program to achieve both social and academic success. It is not a
specific curriculum; rather it is a group of effective practices, interventions, and evidence-based
implementation supports. PBIS strategies are typically organized into three progressively intensive tiers,
with specific interventions being executed across primary, secondary and tertiary tiers. The process is
facilitated by a knowledgeable behavioral consultant, who, in partnership with the program team, builds
the capacity of school personnel to foster the social-emotional and behavioral development of all students.
There are PBIS frameworks specifically for young children. As an example, the Pyramid Model for
Supporting Social Emotional Competence in Infants and Young Children provides a tiered intervention
framework for supporting social-emotional and behavioral development. The first tier includes practices
to promote nurturing and responsive caregiving relationships with the child and high-quality supportive
environments. The second tier includes explicit instruction in social skills and emotional regulation for
children who require more systematic and focused instruction. The third tier is for children with persistent
challenging behaviors that are not responsive to interventions at other tiers and involves implementing a
plan of intensive, individualized interventions. The general application of program-wide PBIS in early
childhood settings requires programs to establish a team, develop a set of behavioral goals, teach positive
behavior, perform functional assessments of challenging behaviors, and use the assessment to construct
individualized behavior support plans. For program-wide adoption, programs need administrative support
to provide a sustained commitment and ensure training for staff, competent coaching, access to specialists
in mental health and behavior, the use of process and outcome data for decision-making, and the
development of policies and procedures that support the implementation of a PBIS framework.
In elementary schools, randomized control trials have found that program-wide PBIS reduced discipline
referrals and suspensions, and improved fifth grade academic performance.50 Studies have also found that
the use of program-wide PBIS was associated with improved perception of school safety, and
improvements in the proportion of students at third grade who met the state reading standard.51 The
emerging research in early childhood settings is promising. Results from the first randomized control
study examining the Pyramid Model in early childhood settings found that children enrolled in the
intervention classrooms demonstrated improved social skills and reductions in problem behavior.52 A
comparative study found increased positive child behaviors and decreased negative child behaviors in
Pyramid Model classrooms, compared to control classrooms.53 The resources below provide information
and resources to implement PBIS:


Center on the Social and Emotional Foundations for Early Learning
http://csefel.vanderbilt.edu/



Technical Assistance Center on Positive Interventions and Supports
https://www.pbis.org/



Technical Assistance Center on Social Emotional Interventions
http://challengingbehavior.fmhi.usf.edu/

26

APPENDIX 3: Professional Developed Resources to Support Inclusionxix
These materials focus on professional development resources that can be used to prepare personnel to
serve young children with disabilities with their typically developing peers. These resources are intended
to be used by personnel in State agencies, training and technical assistance systems, institutions of higher
education, as well as by local program administrators and staff. The U.S. Departments of Education and
Health and Human Services does not control or guarantee the accuracy, relevance, timeliness, or
completeness of this outside information. Further, the inclusion of information or addresses or Web sites
for particular items does not reflect their importance, nor is it intended to endorse any views expressed, or
products or services offered.
National Centers with Resources to Support Professional Development on Inclusion
Center on the Social and Emotional Foundations for Early Learning (CSEFEL) focuses on promoting
social-emotional development and school readiness. The website contains training modules, training kits,
videos, practical strategies, and research syntheses.
CONNECT: The Center to Mobilize Early Childhood Learning Knowledge developed modules that are
practice-focused instructional resources for faculty and other professional development providers. They
are designed to build practitioners’ abilities to make evidence-based decisions.
The Early Childhood Personnel Center (ECPC) facilitates the implementation of integrated and
comprehensive systems of personnel development (CSPD) in early childhood, for all personnel serving
infants and young disabilities. Resources include a map of States’ standards and quality Indicators for a
personnel/workforce system.
Early Childhood Technical Assistance Center (ECTA) provides a variety of national and State resources
on inclusion, Least Restrictive Environments (LRE), and Natural Environments. The center developed a
compilation of Quality Indicators of Inclusive Programs/Practices: A Compilation of Selected Resources.
Head Start Center for Inclusion created resources to assist personnel in Head Start programs to include
children with disabilities. The website contains detailed training modules, PowerPoint presentations,
video clips, and additional training resources such as worksheets and group activities.
Head Start Early Learning and Knowledge Center (ECLKC) serves as a portal to all Head Start and Early
Head Start funded national centers, training resources, and regulatory requirements.
Head Start National Center for Quality Teaching and Learning provides resources on instruction,
transition to kindergarten, and teacher development and a model for practice-based coaching.
Iris Center provides a variety of instructional modules on inclusion and early intervention/early
childhood, video vignettes, and activities including resources on accommodations, working with families,
transition to preschool and Research Summaries.
National Professional Development Center for Inclusion (NPDCI) developed landing pads with evidencebased practices around Access, Participation, and Supports. Tools were developed to assist States and
communities design cross-sector systems of professional development.
xix

The Early Childhood TA Center (ECTA Center) and the Race to the Top – Early Learning Challenge Technical
Assistance program (ELC TA) compiled much of this information from federally funded programs, national
organizations, and States.

27



Planning Matrix for Early Childhood Professional Development can be used as part of a
statewide planning process to gather information from representatives of early childhood
agencies and initiatives regarding professional development efforts.



The Landscape: A Statewide Survey for Providers of Professional Development in Early
Childhood is designed to help State agency administrators gather information about early
childhood professional development activities across various sectors in a state.

National Center on Child Care Professional Development Systems and Workforce Initiatives worked with
Child Care and Development Fund grantees, Head Start/Early Head Start leaders, and their partners to
design and implement professional development systems that align with other early childhood quality
improvement efforts. The center developed the following guides:


Core Knowledge and Competencies Planning and Implementation Guide: This resource is a
planning and implementation guide for developing, revising, and implementing core knowledge
and competencies. The guide describes an aligned State and Territory professional development
system.



Distance Learning Planning and Implementation Guide: This resource is a planning and
implementation guide for use in developing and strengthening distance learning options as part of
an aligned professional development system.



Technical Assistance Planning and Implementation Guide: This resource is a planning and
implementation guide for developing and strengthening technical assistance supports.

The Positive Behavioral Interventions and Supports (PBIS) Technical Assistance Center has resources on
establishing, scaling-up, and sustaining the PBIS framework in early childhood programs.
SpecialQuest was funded by the Office of Head Start and the Hilton Foundation and maintains a multimedia training library on inclusion and professional development resources.
The National Center on School-Wide Inclusive School Reform School-Wide Integrated Framework for
Transformation (SWIFT) has resources for schools, districts, and States on implementing school wide
inclusive reform for students with disabilities.
The Pyramid Model Consortium is a nonprofit created to continue the Pyramid Model work after federal
funding for the Technical Assistance Center on Social Emotional Intervention for Young Children
(TACSEI) and the Center on the Social and Emotional Foundations for Early Learning (CSEFEL) ended.
The consortium provides a variety of training and TA resources.
Technical Assistance Center on Social Emotional Intervention for Young Children (TACSEI) uses
evidence-based practices for improving the social-emotional outcomes of young children. It has
developed a variety of training resources such as make and take workshops, tools, and materials for
implementing the pyramid model.
Professional Associations and Organizations with Resources to Support Inclusion
American Speech-Language Hearing Association (ASHA) has a technical report on Inclusive practices for
children and youths with communication disorders and guidelines on the Roles and responsibilities of
speech-language pathologists in early intervention.
American Occupational Therapy Association (AOTA) has a practice guide on inclusion and a number of
resources on serving young children with disabilities.

28

American Physical Therapy Association (APTA) has a practice guide on providing physical therapy
services under IDEA.
Division for Early Childhood (DEC)’s Inclusive Programs and Practices Special Interest Group (SIG) was
created to increase the number and quality of early education, intervention, and community programs that
include young children with disabilities, including those with needs for more significant support.
Early Childhood Inclusion: Joint NAEYC and DEC Position Statement from the Division for Early
Childhood (DEC) and the National Association for the Education of Young Children (NAEYC).
Kids Included Together (KIT) has compiled a number of resources that are targeted towards supporting
inclusion in early childhood programs.
National Association for the Education of Young Children (NAEYC) Early Childhood Workforce Systems
Initiative (ECWSI) assists states in developing, enhancing, and implementing policies for an integrated
early childhood professional development system. Strategic Directions: Technical Assistance
Professionals in State Early Childhood Professional Development Systems (2012) examines the growing
field of professional coaches, mentors, and consultants working with early childhood programs.

29

APPENDIX 4: STATE- DEVELOPED RESOURCES TO SUPPORT INCLUSIONxx,xxi
California
BEGINNING TOGETHER was created in collaboration with the California Department of Education's Early
Education & Support Division and the WestEd Center for Child and Family Studies as an inclusion
support to the Program for Infant/Toddler Care (PITC). The project conducts a "training of trainers"
institute, and provides regional outreach activities, written materials, and support to institute graduates.
M.A.P. to Inclusion and Belonging—Making Access Happen is administered by WestEd and funded by
the California Department of Education's Early Education & Support Division with a portion of the
Federal Child Care Development Fund Quality Improvement Allocation. The project supports the
inclusion of children with disabilities ages birth to 21 in child care, after school, and community settings.
The website contains child care training resources, a video collection, and links to a local strategic
planning initiative.
The California Inclusion and Behavior Consultation (CIBC) is coordinated by WestEd and funded by the
Early Education and Support Division of the California Department of Education. The CIBC Network is
designed to respond to requests for technical assistance and provide on-site consultation services to staff
in early care and education programs. Videos and written resources are available.
Seeds of Partnership: Family Engagement and Professional Development in Special Education is funded
by the Special Education Division of the California Department of Education. The project supports family
engagement, monitoring requirements and professional development activities aligned with the State
Systemic Improvement Plan and Results Driven Accountability initiatives.
The Desired Results Access Project supports special educators, administrators, and families in
implementing the California Department of Education’s Desired Results Assessment System for infants
and toddlers with Individualized Family Service Plans (IFSPs) who are reported in the CASEMIS system
and all preschool-age children not enrolled in transitional kindergarten or kindergarten who have
Individualized Education Programs (IEPs). The project has training modules, webinar materials and a
video library.
The Inclusion Collaborative focuses on inclusion of children with disabilities in child care, preschool, and
the community. The collaborative provides Education Preparation for Inclusive Classrooms, a video
collection, and an Inclusion Support Warm Line and on-site Inclusion Coach support.
Colorado
As part of its Online Course Resources, the Colorado Department of Education has a video collection
with vignettes that support preschool inclusion. Webinar resources and training modules are offered.

xx

The Early Childhood TA Center (ECTA Center) and the Race to the Top – Early Learning Challenge Technical
Assistance program (ELC TA) compiled much of this information from federally funded programs, national
organizations, and States.
xxi
The U.S. Departments of Education and Health and Human Services does not control or guarantee the accuracy,
relevance, timeliness, or completeness of this outside information. Further, the inclusion of information or addresses
or Web sites for particular items does not reflect their importance, nor is it intended to endorse any views expressed,
or products or services offered.

30

As part of their Race to the Top – Early Learning Challenge Grant, the Colorado Department of Human
Services’ Office of Early Childhood and the Colorado Department of Education offer scholarships for
students in State community colleges interested in teaching young children.
Delaware
Delaware MAPS (Meaningful Access Participation &Supports) is a component of Delaware’s Early
Childhood Inclusion Toolkit and is a project of the State of Delaware Expanding Inclusive Early
Intervention Opportunities (EIEIO) Workgroup. The tool kit also includes a Guide to Promoting Inclusion
in Early Childhood Programs (2013) which describes quality inclusive environments for children.
Florida
The Florida Training and Technical Assistance System (TATS) is a statewide project funded by the
Department of Education, Bureau of Exceptional Education and Student Services, which provides
technical assistance to programs serving pre-kindergarten children with disabilities. The project’s website
contains information on Inclusion/Continuum of Supports, as well as videos, webinars, and podcast
resources for literacy and dual language learners. TATS provides a community of practice and site-based
consultation. The Florida Expanding Opportunities for Early Childhood Inclusion Initiative in
collaboration with the Central Directory created a tool kit called Count Me In.
The Florida Inclusion Network (FIN) collaborates with all districts and schools to provide customized
services and supports to students with disabilities. Best Practices for Inclusive Education (BPIE) is a
district-level self-assessment tool and process to identify and prioritize areas of need for inclusive
practices that enable all students with disabilities to achieve their highest potential.
Idaho
Idaho Stars is a voluntary program that provides training based on national quality standards to child care
programs. Online courses on effective communication and collaborative practices with professionals and
families and building partnerships with families are offered. The professional development system offers
incentives and scholarships as well as site-based coaching strategies. Special Needs is one of their ten key
knowledge components.
Illinois
Illinois’ early intervention program recently developed a video that shows how early intervention services
are provided in inclusive settings, and the important role that the teacher and caregiver plays in working
with the early interventionist to support the child and family. Illinois’ State Board of Education has
developed an inclusion brochure for families and professionals. Illinois has also embedded inclusion as
an indicator of quality in its Tiered Quality Rating and Improvement System. At the highest level of
quality, Illinois provides an Award of Excellence for Inclusion of Children with Special Needs to
programs who show excellence in inclusion.
Maine
The Early Childhood Settings Inclusion Toolkit developed by the Maine’s Expanding Inclusive
Opportunities (MEIO) Initiative, provides videos on inclusion and universal design and considerations for
reviewing program practices.

31

Maryland
Making Access Happen is a project of the Maryland State Department of Education and the Johns
Hopkins University School of Education. It is designed to increase the participation of three to five year
old children with disabilities in public and private community-based early care and education programs
by providing teachers and service providers with job embedded professional learning opportunities
through a reflective coaching model and mentoring, a Reflective Coaching and Collaboration Checklist,
communities of practice, and online modules. Mini grants to districts are available through incentives.
The Maryland Social Emotional Foundations for Early Learning MD (SEFEL) initiative represents a
partnership between the University of Maryland and the Maryland State Department of Education. The
project features resources for coaching and training modules.
Massachusetts
Massachusetts has collaborated with families, special educators, administrators, other state agencies, and
community partners through authentic stakeholder engagement activities to create a mission and vision
for early childhood special education that outlines the Education Department’s belief in individualized
supports and services that promote young children’s participation in the general curriculum and all aspects
of the school.
Minnesota
The Center for Inclusive Child Care is a centralized, comprehensive resource network supporting
inclusive care for children in community settings. The center provides inclusion coaching and
consultation services, online modules, and tool kits.
Reaching Potential Through Recommended Practices (RP2) is an intensive technical assistance initiative
offered by the ECTA Center. The initiative is designed to implement, sustain and scale up the use of
selected DEC Recommended Practices that are aligned with improving child engagement.
Minnesota Centers of Excellence for Young Children with Disabilities supports a regionalized approach
to the professional development system in Minnesota. Each region is coordinated by a Regional ECSE
Professional Development Facilitator responsible for coordinating professional development activities.
The center offers an online course, Bridging Education and Mental Health provides eight modules
including a module on Environments and Experiences that Enhance Children's Development. Additional
online courses and E-modules are available.
Center for Early Education and Development (CEED) offers a variety of online courses including a
course on Working with Parents of Young Children: Considerations for Special Populations.
New Hampshire
The Preschool Technical Assistance Network (PTAN) is a statewide technical assistance and support
network that receives funding from Bureau of Special Education, the Child Development Bureau, and
school districts. The PTAN Child Care Inclusion Project provides consultation, training, and technical
assistance. PTAN Partnerships for Preschool Inclusion: Self-Evaluation Tool provides a framework for
discussion that promotes partnerships and teaming.

32

North Carolina
The North Carolina Early Learning Network (NC-ELN) Inclusion Initiative, funded by the Department of
Public Instruction, has developed a variety of inclusion resources and planning tools, including a planning
guide, training modules and a self-assessment to facilitate the development of comprehensive community
plans and agreements to encourage school districts to work within their communities to expand inclusive
placement opportunities. Job embedded professional development and technical assistance is offered.
Rhode Island
The Center for Early Learning Professionals gives early childhood programs and providers the tools,
support, and resources they need to provide high-quality care and education to Rhode Island’s youngest
children. They have developed an inclusive practices tip sheet for programs and providers.
Utah
The Child Care Professional Development Institute at Utah State University offers recognition through an
All Means All Inclusion Award for licensed centers and family child care programs that have completed a
Special Needs Endorsement. Awardees must provide information about how they support inclusion and
have achieved at least two of specified criteria regarding inclusive practices.
Virginia
The Virginia Intervention Professional Development Center provides an online module (called Journey to
Inclusion), videos, and a resource landing pad. The Virginia Cross Sector Professional Development Team
website provides information for teaching all students together and supporting Professional Development
providers.
Specialized Certification, Credentialing, and Competencies
Delaware
An Inclusion Certificate is offered to early childhood professionals by the Delaware Department of
Education, in collaboration with the Delaware Institute for Excellence in Early Childhood.
Florida
Florida's Targeted Competencies for Specialists Supporting Inclusion was developed by the Florida
Expanding Opportunities for Early Childhood Inclusion Team to ensure that specialists who support
children from birth through age 5 with disabilities and their families within and across early childhood
program sectors have the necessary knowledge, skills, and dispositions.
Oregon
The Core Body of Knowledge for Oregon’s Childhood Care and Education Profession includes a section
on inclusion on pages 43-45.

33

Rhode Island
Rhode Island’s Workforce Knowledge and Competencies for Early Childhood Teachers and Early
Intervention/Early Childhood Special Educators articulates the essential skills and knowledge for
educators by defining how to promote young children's healthy development and learning.
Rhode Island Workforce Knowledge and Competencies for Early Childhood Teacher Assistants
articulates the essential skills and knowledge that teacher assistants who work with young children need
to know, understand, and be able to do to promote young children's healthy development and learning.
Rhode Island Early Learning and Development Standards articulate the shared expectations for what
young children should know and be able to do, and provide a common language for measuring progress
towards achieving specific learning goals.
Planning Tools and Self-Assessments
New Hampshire
PTAN Partnerships for Preschool Inclusion: Self-Evaluation Tool is a self-evaluation tool that is designed
to provide a framework for discussion that promotes partnerships to benefit young children with
disabilities and their families.
North Carolina
The North Carolina Early Learning Network (NC-ELN) Inclusion Initiative, funded by the Department of
Public instruction, has developed a variety of inclusion resources and planning tools including the North
Carolina Preschool Inclusion Initiative: Self-Assessment Tool, which provides a framework for discussion
that promotes partnerships.
Pennsylvania
Pennsylvania Preschool Inclusion: Self-evaluation Tool is a self-evaluation tool that is designed to
provide a framework for discussion that promotes partnerships to benefit young children with disabilities
and their families.

34

APPENDIX 5: Resources for Families of Children With and Without Disabilitiesxxii
Information and resources for families of children with disabilities
Center for Disease Control and Prevention: Family Caregivers
General caregiving guide and resources for families of children and adults with disabilities.
http://www.cdc.gov/ncbddd/disabilityandhealth/family.html
Center for Parent Information and Resources (CPIR)
CPIR serves as a central resource for families of children with disabilities. The site includes links to
parent centers in states that provide information and training about disabilities; parent and child rights
under IDEA and other relevant laws; and other local and national resources.
http://www.parentcenterhub.org/
Components of Inclusive Education
Kids Together is a non-profit information and resource center focused on removing barriers that exclude
people with disabilities. This page includes talking points and resources for creating inclusive learning
settings from early childhood through the school age years.
http://www.kidstogether.org/
Council for Exceptional Children (CEC)
CEC works to improve the educational success of children and youth with disabilities and/or gifts and
talents.
http://www.cec.sped.org/
Disability.gov
The Federal government’s website for information on disability programs and services nationwide.
https://www.disability.gov/
The Division for Early Childhood (DEC)
Promotes policies and advances evidence-based practices that support families and enhance the optimal
development of young children who have or are at risk for developmental delays and disabilities. DEC is
an international membership organization for those who work with or on behalf of young children with
disabilities and other special needs and their families
http://www.dec-sped.org/
IDEA Part C and Part B
The following links provide contact information on State Part C, Part B, 619, and Part B agencies.
http://www.ectacenter.org/contact/ptccoord.asp
http://www.ectacenter.org/contact/619coord.asp
http://www.nasdse.org/MeettheDirectors/tabid/60/Default.aspx

xxii

The U.S. Departments of Education and Health and Human Services does not control or guarantee the accuracy,
relevance, timeliness, or completeness of this outside information. Further, the inclusion of information or addresses
or Web sites for particular items does not reflect their importance, nor is it intended to endorse any views expressed,
or products or services offered.

35

Head Start Center for Inclusion: For Families
This page was designed specifically for families of young children with disabilities participating in Head
Start and Early Head Start, but has widely applicable resources for supporting and including children with
disabilities at home and in classroom settings.
http://depts.washington.edu/hscenter/families
National Association of Parents with Children in Special Education: Resources for Parents (NAPCSE)
NAPCSE provides a resource library of sites and topics identified by practitioners as the most relevant
issues in the field, and a professional directory to connect with local resources.
http://www.napcse.org/resources.php
National Community of Practice on Supporting Families
Working across and within States to create policies, practices, and systems to better assist and support
families that include a member with developmental disabilities across the lifespan.
http://supportstofamilies.org/
National Council on Disability (NCD): Chapter 13 Supporting Parents with Disabilities and Their
Families in the Community
NCD is an independent federal agency committed to disability policy leadership. This NCD publication
reviews the types of supports needed for children with disabilities and their families to be meaningfully
included in community settings.
http://www.ncd.gov/publications/2012/Sep272012/Ch13
U.S. Department of Education Resources for Parents about Disabilities
This is a collection of parent-focused technical assistance resources and resources about special education
law and programming. State disability resources and organizations are also included on this resource list.
http://www2.ed.gov/parents/needs/speced/edpicks.jhtml
Family-to-Family Resources
Early Intervention Family Alliance
The Early Intervention Family Alliance is a national group of family leaders dedicated to improving
outcomes for infants and toddlers with disabilities and their families. The EIFA works to assure
meaningful family involvement in the development of Part C policies and their implementation at
community, state and federal levels.
http://eifamilyalliance.org/
Family Voices
Family-to-family organizations in each state that connect experienced parents of children with special
health care needs to parents coping with new diagnoses to navigate health care and school systems. Many
of these organizations are federally funded Health Information Centers (HICs) that are non-profit and
family-staffed that provide support and information to families of children and youth with special health
care needs and the professionals who serve them.
http://www.familyvoices.org/states

36

National Federation of Families for Children’s Mental Health
A national, family-run organization linking state chapters that focuses on the issues of children and youth
with emotional, behavioral, and mental health needs and their families. The organization emphasizes
advocacy and giving families a voice in the formation of national policy, and services and support for
children and youth with mental health needs and their families.
http://www.ffcmh.org/
Universal Design
CAST
CAST is a non-profit that works to expand learning opportunities for all individuals through Universal
Design for Learning (UDL). UDL is a framework to improve and optimize teaching and learning through
flexible curricula for diverse learners based on how people learn.
http://www.cast.org/index.html#.VTV-iH_D_ZQ
University of Maine’s Inclusive Design Page
This page includes resources and considerations for designing environments so that the greatest number
of people can use them without the need for adapting. Questions and resources specific to early childhood
settings include how universal design applies to planning the curriculum, and the development of teaching
practices and materials so the widest range of learners can participate.
http://umaine.edu/expandinclusiveopp/what-is-universal-design/
Identifying a high-quality early learning program
Child Care Aware (CCA):
CCA is a research and advocacy group that houses a child care search engine. CCA has also provided
information about health and safety, curriculum, and developmentally appropriate practices in early care
and education settings.
http://www.childcareaware.org/
Easter Seals ABCs of Choosing Child Care
Easter Seals provides services, education, outreach, and advocacy so that people living with autism and
other disabilities can live, learn, work, and play in our communities. This list of questions was developed
to help families research child care facilities.
http://es.easterseals.com/site/PageServer?pagename=ntl_abc
Developmental and Behavioral Health Screening
Birth to 5: Watch Me Thrive!
This is a coordinated federal effort to encourage healthy child development, universal developmental and
behavioral screening for children, and support for the families and providers who care for them. There are
links to resources for families and different kinds of providers serving infants, toddlers, and young
children.
http://www.acf.hhs.gov/programs/ecd/child-health-development/watch-me-thrive

37

Centers for Disease Control and Prevention (CDC): Learn the Signs, Act Early
This CDC site has resources for tracking children’s milestones from birth through age five. If parents
have concerns about their children’s development, suggested follow-up steps are provided.
http://www.cdc.gov/ncbddd/actearly/
Easter Seals Offers a Free, Confidential Online Screening Tool: Ages and Stages Questionnaire,
Third Edition (ASQ-3)
This screening tool will help families guide and keep track of their children’s growth and development
during the first five years. The questionnaire takes 10-20 minutes and families are encouraged to come
back and learn about their child’s development over time.
http://www.easterseals.com/mtffc/asq/

38

Appendix 6: Resources for State and Program Administratorsxxiii
Leadership and Policy Development
Policy Statement on Expulsion and Suspension Policies in Early Childhood Settings
The purpose of this policy statement is to support families, early childhood programs, and States by
providing recommendations from the U.S. Departments of Health and Human Services and Education for
preventing and severely limiting expulsion and suspension practices in early childhood settings.
http://www.acf.hhs.gov/programs/ecd/child-health-development/reducing-suspension-and-expulsionpractices
Joint position statement on early childhood inclusion by the Division for Early Childhood (DEC) and the
National Association for the Education of Young Children (NAEYC)
This joint position statement (2009) was one of the first to offer a definition of early childhood inclusion
that can be used to determine the key components of high-quality, inclusive ECE programs.
http://dec.membershipsoftware.org/files/Position%20Statement%20and%20Papers/Inclusion%20Position
%20statement.pdf
Connecting Health, Human Services and Education Resources
Help Me Grow (HMG) National Center
HMG assists states in identifying at-risk children, and helps families find community-based programs and
services. HMG is a system for improving access to existing resources and services for young children
from birth to age eight. The website for the national center has resources for care coordination and crosssystem collaboration.
http://www.helpmegrownational.org/index.php
Medical Home Initiatives and Resources by State created by the National Center for Medical Home
Implementation (NCMHI)
Medical homes represent a partnership between the patient, family, and primary provider in cooperation
with specialists and community providers. This state resource map provides an overview of pediatric
medical home initiatives occurring through Medicaid and the Children’s Health Insurance Program
(CHIP). By learning about ongoing pediatric medical home initiatives in your state, state administrators
can gain insight into how to coordinate efforts across multiple systems.
http://www.medicalhomeinfo.org/state_pages/

xxiii

The U.S. Departments of Education and Health and Human Services does not control or guarantee the accuracy,
relevance, timeliness, or completeness of this outside information. Further, the inclusion of information or addresses
or Web sites for particular items does not reflect their importance, nor is it intended to endorse any views expressed,
or products or services offered.

39

Planning for Professional Development Across Sectors
The Early Childhood Technical Assistance Center’s (ECTA) Website on Inclusion in Least Restrictive
Settings
This website includes a link to an archived webinar series with information about supports and resources
to promote early childhood inclusion. Other helpful resources include understanding Least Restrictive
Environment (LRE) requirements and determining appropriate placements, and a collection of resources
summarizing the research on preschool inclusion.
http://ectacenter.org/topics/inclusion/default.asp
National Professional Development Center for Inclusion’s (NPDCI) Planning Matrix for Early Childhood
Professional Development
This matrix is used as part of a state-wide planning process to gather information from representatives of
key early childhood agencies and initiatives about their agencies’ professional development efforts. The
tool is meant to provide agencies with a better understanding of statewide professional development
efforts and potential areas for collaboration.
http://npdci.fpg.unc.edu/resources/planning-matrix-early-childhood-professional-development
NPDCI’s The Landscape: A Statewide Survey for Providers of Professional Development in Early
Childhood
This survey was designed to help state agencies gather information to compile a descriptive landscape of
professional development in early childhood across multiple sectors.
http://npdci.fpg.unc.edu/resources/planning-and-facilitation-tools/files/NPDCI-Landscape-surveyJune2011
The Office of Child Care’s National Child Care Professional Development Systems & Workforce
Initiatives:
This national TA center builds on state and territory capacities to prepare and sustain a qualified
workforce across ECE sectors
https://childcareta.acf.hhs.gov/professional-development-systems-and-workforce-initiatives

40

1

2013 Part B Child Count and Educational Environments Data File. Accessed on 4/17/15 at:
http://www2.ed.gov/programs/osepidea/618-data/state-level-data-files/index.html
2
Odom, S. L., et al. (2004). Preschool inclusion in the United States: A review of research from an ecological
systems perspective. Journal of Research in Special Educational Needs, 4(1), 17–49.
3
Odom, S. L., Hanson, M. J., Lieber, J., Marquart, J., Sandall, S., Wolery, R., Horn, E., Schwartz, I., Beckman, P.,
Hikido, C., & Chambers, J. (2001). The costs of preschool inclusion. Topics in Early Childhood Special
Education, 21, 46–55.
3
SRI International (1993). The national longitudinal transition study: A summary of findings. Menlo Park, CA:
Author.
5
Barnett, W.S., Carolan, M.E., Squires, J.H., Clarke Brown, K., & Horowitz, M. (2015). The state of preschool
2014: State preschool yearbook. New Brunswick, NJ: National Institute for Early Education Research.
6
DEC/NAEYC. (2009). Early childhood inclusion: A joint position statement of the Division for Early Childhood
(DEC) and the National Association for the Education of Young Children (NAEYC). Chapel Hill: The University
of North Carolina, FPG Child Development Institute.
7
Strain, P. S., & Bovey, E. H. (2011). Randomized, controlled trial of the LEAP model of early intervention for
young children with Autism Spectrum Disorders. Topics in Early Childhood Special Education, 31, 133–154.
8
Grisham-Brown, J., Pretti-Frontczak, K., Hawkins, S., & Winchell, B. (2009). Addressing early learning standards
for all children within blended preschool classrooms. Topics in Early Childhood Special Education, 29, 131-142.
9
Green, K., Terry, N., & Gallagher, P. (2014). Progress in language and literacy skills among children with
disabilities in inclusive early reading first classrooms. Topics in Early Childhood Special Education 33, 249–259.
10
Strain, P. S., & Bovey, E. H. (2011). Randomized, controlled trial of the LEAP model of early intervention for
young children with Autism Spectrum Disorders. Topics in Early Childhood Special Education, 31, 133–154.
11
Rafferty, Y., Piscitelli, V., & Boettcher, C. (2003). The impact of inclusion on language development and social
competence among preschoolers with disabilities. Exceptional Children, 69, 467–479.
12
Nahmias, A., Kase, C., & Mandell, D. (2014). Comparing cognitive outcomes among children with autism
spectrum disorders receiving community-based early intervention in one of three placements. Autism, 18, 311–
320.
13
Rafferty, Y., Piscitelli, V., & Boettcher, C. (2003). The impact of inclusion on language development and social
competence among preschoolers with disabilities. Exceptional Children, 69, 467–479.
14
Odom, S. L., et al. (2004). Preschool inclusion in the United States: A review of research from an ecological
systems perspective. Journal of Research in Special Educational Needs, 4(1), 17–49.
15
Brown, W. H., Odom, S. L., Li, S., & Zercher, C. (1999). Ecobehavioral assessment in early childhood programs:
A portrait of preschool inclusion.The Journal of Special Education, 33(3), 138–153.
16
Strain, P. S. (1983). Generalization of autistic children’s social behavior change: Effects of developmentallyintegrated and segregated settings. Analysis and intervention in Developmental Disabilities, 3, 23–34.
17
Justice, L. M., Logan, J. R., Lin, T. J., & Kaderavek, J. (2014). Peer effects in early childhood education testing
the assumptions of special-education inclusion. Psychological Science, 25, 1722–1729.
18
Blackorby, J., Wagner, M., Cameto, R., Davies, E., Levine, P., Lynn, N., Marder, C., & Sumi, C. (2004). SEELS:
Engagement, academics, social adjustment, and independence: The achievements of elementary and middle
school students with disabilities. Menlo Park, CA: SRI International.
19
Rea, McLauglin, & Walther-Thomas, C. (2002). Outcomes for students with disabilities in inclusive and pullout
programs. Exceptional Children, 68, 203–222.
20
SRI International (1993). The national longitudinal transition study: A summary of findings. Menlo Park, CA:
Author.

41

21

Holahan, A., & Costenbader, V. (2000). A comparison of developmental gains for preschool children with
disabilities in inclusive and self-contained classrooms. Topics in Early Childhood Special Education, 20, 224 –
235.
22
Strain, P. S. (2015). Lessons learned over three decades of inclusion for young children with autism: The LEAP
preschool model. Presentation at the 2015 Early Childhood Inclusion Institute, Chapel Hill, NC.
23
Guralnick, M., Conner R., Hammond, M., Gottman, J., & Kinnish, K. (1996). Immediate effects of mainstreamed
settings on the social interactions and social integration of preschool children. American Journal on Mental
Retardation, 100, 359–377.
24
Fryxell, D. & Kennedy, C. (1995). Placement along the continuum of services and its impact on students’ social
relationships. Research and Practice for Persons with Severe Disabilities, 20, 259–269.
25
Freeman, S. & Alkin, M. (2000). Academic and social attainments of children with mental retardation in general
education and special education settings. Remedial and Special Education, 21 3–18.
26
Cole, D. A., & Meyer, L. H. (1991). Social integration and severe disabilities: A longitudinal analysis of child
outcomes. Journal of Special Education, 25, 340–351.
27
Katz, J. & Mirenda, P. (2002). Including students with developmental disabilities in general education classrooms:
Social benefits. International Journal of Special Education, 17, 26–36.
28
Strain, P.S., Bovey, E.H., Wilson, K., & Roybal, R. (2009). LEAP preschool: Lessons learned over 28 years of
inclusive services for young children with autism. Young Exceptional Children Monograph Series No. 11, 49–68.
29
Odom, S. L., Buysse, V., & Soukakou, E. (2011). Inclusion for young children with disabilities: A quarter century
of research perspectives. Journal of Early Intervention, 33(4), 344–356.
30
Odom, S. L., Buysse, V., & Soukakou, E. (2011). Inclusion for young children with disabilities: A quarter century
of research perspectives. Journal of Early Intervention, 33(4), 344–356.
31
Schepis, M. M., Reid, D. H., Ownbey, J., & Parsons, M. B. (2001), Training support staff to embed teaching
within natural routines of young children with disabilities in an inclusive preschool. Journal of Applied Behavior
Analysis, 34, 313-327.
32
Strain, P.S., & Hoyson, M. (2000). The need for longitudinal, intensive social skill intervention: LEAP follow-up
outcomes for children with autism. Topics in Early Childhood Special Education, 20, 116–122.
33
Cross, A. F., Traub, E. K., Hutter-Pishgahi, L., & Shelton, G. (2004). Elements of successful inclusion for
children with significant disabilities. Topics in Early Childhood Special Education, 24(3), 169–183.
34
Diamond, K. E., & Huang, H.-H. (2005). Preschoolers’ ideas about disabilities. Infants and Young Children, 18,
37–46.
35
Odom, S. L., Buysse, V., & Soukakou, E. (2011). Inclusion for young children with disabilities: A quarter century
of research perspectives. Journal of Early Intervention, 33(4), 344–356.
36
Odom, S. L., et al. (2004). Preschool inclusion in the United States: A review of research from an ecological
systems perspective. Journal of Research in Special Educational Needs, 4(1), 17–49.
37
Ward H, Morris L, Oldham E, et al. Child Care and Children With Special Needs: Challenges for Low Income
Families. Portland, ME: University of Southern Maine, Muskie School of Public Service, Cutler Institute for
Child and Family Policy; December 2006.
38
Ward H, Morris L, Oldham E, et al. Child Care and Children With Special Needs: Challenges for Low Income
Families. Portland, ME: University of Southern Maine, Muskie School of Public Service, Cutler Institute for
Child and Family Policy; December 2006.
39
2013 Part B Child Count and Educational Environments Data File. Accessed on 4/17/15 at:
http://www2.ed.gov/programs/osepidea/618-data/state-level-data-files/index.html
40
Barton, E. E., & Smith, B. J. (2015). Advancing high quality preschool inclusion: A discussion and
recommendations for the field. Topics in Early Childhood Special Education. Advanced online publication.
41
Barton, E. E., & Smith, B. J. (2015). Advancing high quality preschool inclusion: A discussion and
recommendations for the field. Topics in Early Childhood Special Education. Advanced online publication.

42

42

DEC/NAEYC. (2009). Early childhood inclusion: A joint position statement of the Division for Early Childhood
(DEC) and the National Association for the Education of Young Children (NAEYC). Chapel Hill: The University
of North Carolina, FPG Child Development Institute.
43
Odom, S. L., Hanson, M. J., Lieber, J., Marquart, J., Sandall, S., Wolery, R., Horn, E., Schwartz, I., Beckman, P.,
Hikido, C., & Chambers, J. (2001). The costs of preschool inclusion. Topics in Early Childhood Special
Education, 21, 46–55.
44
Department of Education (2014). Improving Teacher Quality State Grants. Retrieved from
http://www2.ed.gov/programs/teacherqual/index.html
45
Centers for Medicare & Medicaid Services (CMS). (2014). EPSDT—A Guide for States: Coverage in the
Medicaid Benefit for Children and Adolescents. Washington, DC: Centers for Medicare & Medicaid Services
(CMS). Retrieved from http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Early-and-Periodic-Screening-Diagnostic-and-Treatment.htm
46
Soukakou, E. P. (2012). Measuring quality in inclusive preschool classrooms: Development and validation of the
Inclusive Classroom Profile (ICP). Early Childhood Research Quarterly, 27(3), 478–488.
47
Gilliam, W.S. (2007). Reducing Behavior Problems in Early Care and Education Programs: An Evaluation of
Connecticut’s Early Childhood Consultation Partnership. IMPACT series, Child Health and Development
Institute, Farmington, CT.
48
Hepburn, K.S., Perry, D.F., Shivers, E.M., & Gilliam, W.S. (2013). Early childhood mental health consultation as
an evidence-based practice: Where does it stand? Zero to Three, 33, 10-19.
49
Division for Early Childhood. (2014). DEC recommended practices in early intervention/early childhood special
education. Retrieved from http://www.dec-sped.org/recommendedpractices
50
Bradshaw, C., Mitchell, M., & Leaf, P. (in press). Examining the effects of school-wide positive behavioral
interventions and supports on student outcomes: Results from a randomized controlled effectiveness trial in
elementary schools. Journal of Positive Behavior Interventions.
51
Horner, R., Sugai, G., Smolkowski, K., Todd, A., Nakasato, J., & Esperanza, J., (in press). A Randomized Control
Trial of School-wide Positive Behavior Support in Elementary Schools. Journal of Positive Behavior
Interventions.
52
Hemmeter, M.L., Synder, P., Fox, L., & Algina, J. (April 2011). Efficacy of a classroom wide model for
promoting social-emotional development and preventing challenging behavior. Paper presented at the annual
meeting of the American Educational Research Association. New Orleans, LA.
53
Gettinger, M. & Stoiber, K. C. (2006). Functional assessment, collaboration, and evidence-based treatment:
Analysis of a team approach for addressing challenging behaviors in young children. Journal of School
Psychology, 44(3), 231-252.

43

